      Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 1 of 73 PageID #: 1




   Barry I. Levy (BL 2190)
   Michael A. Sirignano (MS 5263)
   Michael Vanunu (MV 4167)
   Joanna B. Sobel (JS 0519)
   RIVKIN RADLER LLP
   926 RXR Plaza
   Uniondale, New York 11556
   (516) 357-3000
   Counsel for Plaintiffs Government Employees Insurance Co.,
   GEICO Indemnity Co, GEICO General Insurance Company
   and GEICO Casualty Co.

    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
GOVERNMENT EMPLOYEES INSURANCE
COMPANY, GEICO INDEMNITY COMPANY,
GEICO GENERAL INSURANCE COMPANY and                                       Docket No.:_______ (    )
GEICO CASUALTY COMPANY,

                                             Plaintiffs,
                                                                          Plaintiff Demands a Trial by Jury
                  -against-

RELIABLE CPM SURGICAL SUPPLY, INC.,
VADIM SOLOMONOV, OLEG DADASHEV,
LAXMIDHAR DIWAN, M.D. A/K/A LAXMI
DIWAN, FRANCES RISPOLI, D.O., SIDDHARTHA
SHARMA, D.P.M., DAVID CAPIOLA, M.D., and
JOHN DOE DEFENDANTS 1-10

                                              Defendants.
---------------------------------------------------------------------X

                                                       COMPLAINT

     Plaintiffs Government Employees Insurance Company, GEICO Indemnity Company, GEICO

     General Insurance Company and GEICO Casualty Company (collectively “GEICO” or

     “Plaintiffs”), as and for their Complaint against the Defendants, hereby allege as follows:
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 2 of 73 PageID #: 2




                                       INTRODUCTION

       1.      This action seeks to recover more than $290,000.00 that Defendants have

wrongfully obtained from GEICO by submitting, and causing to be submitted, thousands of

fraudulent no-fault insurance charges relating to medically unnecessary, illusory, and otherwise

unreimbursable durable medical equipment (“DME”) (e.g. continuous passive motion devices,

and water circulating pumps, etc.) through Defendant Reliable CPM Surgical Supply, Inc.

(“Reliable CPM”).

       2.      Reliable CPM is a retailer of DME that rents certain DME products and is owned,

operated and controlled by Vadim Solomonov (“Solomonov”) and Oleg Dadashev (“Dadashev”).

In short, Solomonov and Dadashev devised a scheme in conjunction with various healthcare

providers, including Defendants Laxmidhar Diwan, M.D. a/k/a Laxmi Diwan (“Diwan”), Frances

Rispoli, D.O. (“Rispoli”), Siddhartha Sharma, D.P.M. (“Sharma”), and David Capiola, M.D.

(“Capiola”), either directly or through others who are not readily identifiable to GEICO, to submit

large volumes of billing to GEICO and other New York automobile insurance companies for

purportedly renting DME (the “Fraudulent Equipment”) that was medically unnecessary, illusory,

and otherwise not reimbursable.

       3.      Based upon prescriptions for Fraudulent Equipment that were issued by various

healthcare providers, including Diwan, Rispoli, Sharma, and Capiola (collectively, the “Referral

Defendants”), Reliable CPM, Solomonov, and Dadashev (collectively the “Supplier Defendants”)

allegedly rented the Fraudulent Equipment to individuals who claimed to have been involved in

automobile accidents in New York, were eligible for coverage under no-fault insurance policies

issued by GEICO (“Insureds”), and underwent post-accident surgery.
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 3 of 73 PageID #: 3




       4.      GEICO seeks to recover more than $290,000.00 that has been wrongfully obtained

by the Supplier Defendants and, further, seeks a declaration that it is not legally obligated to pay

reimbursement of more than $660,000.00 in pending no-fault insurance claims that have been

submitted by or on behalf of Reliable CPM because:

               (i)     The Supplier Defendants billed GEICO for purportedly renting the
                       Fraudulent Equipment to Insureds as a result of unlawful financial
                       arrangements between the Supplier Defendants, the Referral Defendants,
                       and other health care providers – either directly or through third-party
                       individuals not presently identifiable;

               (ii)    The Supplier Defendants billed GEICO for purportedly renting Fraudulent
                       Equipment that was not medically necessary – to the extent that any
                       Fraudulent Equipment was provided – pursuant to predetermined
                       fraudulent protocols with healthcare providers, including the Referral
                       Defendants – either directly or through third-party individuals not presently
                       identifiable – solely to financially enrich the Supplier Defendants, the
                       Referral Defendants, other healthcare providers, and others not presently
                       known, rather than to treat the Insureds;

               (iii)   The Supplier Defendants billed GEICO for purportedly renting Fraudulent
                       Equipment – to the extent that any Fraudulent Equipment was provided –
                       as a result of unlawful prescriptions issued by the Referral Defendants; and

               (iv)    To the extent that any Fraudulent Equipment was rented to Insureds, the
                       bills for Fraudulent Equipment submitted to GEICO by the Supplier
                       Defendants fraudulently misrepresented that the charges were less than or
                       equal to the maximum permissible reimbursement rate that the Supplier
                       Defendants could have received for the Fraudulent Equipment.

       5.      The Defendants fall into the following categories:

               (i)     Defendant Reliable CPM is a New York corporation that purports to rent
                       Fraudulent Equipment to persons who were allegedly injured in motor
                       vehicle accidents, and bills New York automobile insurance companies,
                       including GEICO, for renting Fraudulent Equipment.

               (ii)    Defendants Solomonov and Dadashev own, operate, and control Reliable
                       CPM and use it to submit bills to GEICO and other New York automobile
                       insurance companies for Fraudulent Equipment purportedly rented to
                       automobile accident victims.

               (iii)   Defendants Diwan, Rispoli, and Capiola are physicians licensed to practice
                       medicine in New York and New Jersey and issued prescriptions for
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 4 of 73 PageID #: 4




                     Fraudulent Equipment in the names of automobile accident victims who
                     received post-accident surgery, which were provided to and billed by the
                     Supplier Defendants to New York automobile insurance companies,
                     including GEICO.

             (iv)    Defendant Sharma is a podiatric physician licensed to practice podiatry in
                     New York and New Jersey and issued prescriptions for Fraudulent
                     Equipment in the names of automobile accident victims who received post-
                     accident surgery, which prescriptions were provided to and billed by the
                     Supplier Defendants to New York automobile insurance companies,
                     including GEICO.

      6.     As discussed below, the Defendants always have known that the claims for

Fraudulent Equipment submitted to GEICO were fraudulent because:

             (i)     The Fraudulent Equipment was rented – to the extent that any equipment
                     was provided – as a result of unlawful financial arrangements between the
                     Supplier Defendants, Referral Defendants, and other health care providers
                     – either directly or through third-party individuals not presently identifiable
                     – and, thus, not eligible for no-fault insurance reimbursement in the first
                     instance;

             (ii)    The prescriptions for Fraudulent Equipment were not medically necessary
                     and were provided – to the extent that any DME was provided – pursuant
                     to predetermined fraudulent protocols designed by the Defendants and
                     other healthcare providers – either directly or through third-party
                     individuals not presently identifiable – solely to financially enrich the
                     Defendants, other healthcare providers, and others not presently known,
                     rather than to treat or otherwise benefit the Insureds who purportedly were
                     subjected to them;

             (iii)   The Fraudulent Equipment was rented – to the extent that any Fraudulent
                     Equipment was provided – as a result of decisions made by laypersons, not
                     based upon lawful prescriptions issued by the healthcare providers who are
                     licensed to issue such prescriptions;

             (iv)    To the extent that any DME was rented to Insureds, the bills for Fraudulent
                     Equipment submitted by the Supplier Defendants to GEICO – and other
                     New York automobile insurers – fraudulently misrepresented that the
                     charges were less than or equal to the maximum permissible
                     reimbursement rate that Reliable CPM could have received for the
                     equipment.

      7.     As such, the Supplier Defendants do not now have – and never had – any right to

be compensated for the Fraudulent Equipment billed to GEICO through Reliable CPM.
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 5 of 73 PageID #: 5




        8.     The chart attached hereto as Exhibit “1” sets forth a representative sample of the

fraudulent claims that have been identified to date that were submitted, or caused to be submitted,

to GEICO pursuant to the Reliable CPM’s fraudulent scheme.

        9.     The Defendants’ fraudulent scheme involving Reliable CPM against GEICO and

the New York automobile insurance industry began no later than July 30, 2014 and the scheme

has continued uninterrupted since that time.

        10.    As a result of the Defendants’ fraudulent schemes, GEICO has incurred damages

of more than $290,000.00.

                                         THE PARTIES

I.      Plaintiffs

        11.    Plaintiffs, Government Employees Insurance Company, GEICO Indemnity

Company, GEICO General Insurance Company, and GEICO Casualty Company are Maryland

corporations with their principal places of business in Chevy Chase, Maryland. GEICO is

authorized to conduct business and to issue policies of automobile insurance in the State of New

York.

II.     Defendants

        12.    Defendant Reliable CPM is a New York corporation with its principal place of

business in Brooklyn, New York. Reliable CPM was incorporated on April 24, 2014, is owned,

operated and controlled by Solomonov and Dadashev, and has been used by Solomonov and

Dadashev, with the assistance of the Referral Defendants, and others not presently identifiable by

GEICO, as a vehicle to submit fraudulent billing to GEICO and other New York automobile

insurers.
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 6 of 73 PageID #: 6




       13.     Defendant Solomonov resides in and is a citizen of New Jersey. Solomonov, along

with Dadashev, owns and controls Reliable CPM and entered into unlawful financial

arrangements with the Referral Defendants and other healthcare providers, either directly or

through third-party individuals not presently identifiable, in exchange for referrals to Reliable

CPM for the Fraudulent Equipment.

       14.     Defendant Dadashev resides in and is a citizen of New York. Dadashev, along

with Solomonov, owns and controls Reliable CPM and entered into unlawful financial

arrangements with the Referral Defendants and other healthcare providers, either directly or

through third-party individuals not presently identifiable, in exchange for referrals to Reliable

CPM for the Fraudulent Equipment.

       15.     Defendant Diwan resides in and is a citizen of New York. Diwan became licensed

to practice medicine in New York on or about April 8, 1983 and in New Jersey on or about

September 1, 1982. Diwan is associated with Englewood Orthopedics Group, PC (“Englewood

Ortho”) and, on behalf of Englewood Ortho, purportedly performed arthroscopic surgeries on

Insureds at a New Jersey ambulatory surgical center. Following the arthroscopic surgeries, Diwan

issued prescriptions for Fraudulent Equipment that were provided to the Supplier Defendants and

are part of the fraudulent claims identified in Exhibit “1”.

       16.     Diwan is no stranger to fraudulent schemes. Diwan was sued by GEICO as part of

a scheme similar to the conduct alleged in this Complaint whereby Diwan prescribed post-surgical

rehabilitative devices, which were then directed to certain DME providers, in exchange for financial

or other consideration. See Gov’t Emples. Ins. Co., et al. v. Genesis Ortho Supply Corp., et al.,

1:16-cv-2292 (E.D.N.Y. 2016).
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 7 of 73 PageID #: 7




       17.     More recently, Diwan was again sued by GEICO as part of a scheme – virtually

identical to the conduct alleged in this Complaint – where Diwan purportedly prescribed post-

surgical DME that was provided to a DME rental retailer in exchange for unlawful kickbacks. See

Gov’t Emples. Ins. Co., et al. v. AZcare, Inc., et al., 1:20-cv-05312 (E.D.N.Y. 2020).

       18.     Defendant Rispoli resides in and is a resident of New Jersey. Rispoli became

licensed to practice medicine in New Jersey on or about February 26, 1996 and in New York on

or about February 20, 2014. Rispoli is also associated with Englewood Ortho and, on behalf of

Englewood Ortho, purportedly performed arthroscopic surgeries on Insureds at a New Jersey

ambulatory surgical center. Following the arthroscopic surgeries, Rispoli issued prescriptions for

Fraudulent Equipment that were provided to the Supplier Defendants and are part of the

fraudulent claims identified in Exhibit “1”.

       19.     Defendant Capiola resides in and is a resident of New York. Capiola became

licensed to practice medicine in New York on or about July 6, 2007 and in New Jersey on or

about September 9, 2010. Capiola is associated with McCulloch Orthopaedic Surgical Services,

PLLC d/b/a New York Sports & Joints Orthopaedic Specialists (“NY Sports & Joints”) and, on

behalf of NY Sports & Joints, purportedly performed arthroscopic surgeries on Insureds at either

a New York or New Jersey ambulatory surgery center. Following the arthroscopic surgeries,

Capiola issued prescriptions for Fraudulent Equipment that were provided to the Supplier

Defendants and are part of the fraudulent claims identified in Exhibit “1”.

       20.     Defendant Sharma resides in and is a resident of New York. Sharma became

licensed to practice podiatry in New York on or about May 1, 2008. Sharma is associated with

NY Sports & Joints and, on behalf of NY Sports & Joints, purportedly performed arthroscopic

surgeries on Insureds at a New Jersey ambulatory surgery center. Following the arthroscopic
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 8 of 73 PageID #: 8




surgeries, Sharma issued prescriptions for Fraudulent Equipment that were provided to the

Supplier Defendants and are part of the fraudulent claims identified in Exhibit “1”.

III.      Other Pertinent Individuals

          21.   Although not named as Defendants in this Complaint, Gregory Mickilwski a/k/a

Greg Miller (“Miller”) and AZCare Rent, Corp. (“AZ Rent”) are relevant to understanding the

claims in this action.

          22.   Miller is not and has never been never been a licensed healthcare provider. Miller

engaged in criminal and fraudulent conduct through his secret ownership, control and operation of

multiple DME retailers that either provided or rented DME to motor vehicle accident victims

insured by GEICO and other New York automobile insurers.

          23.   Miller originally entered the DME business by operating a DME retailer called

Daily Medical Equipment Distribution Center, Inc., and obtained prescriptions from healthcare

providers primarily treating individuals injured in automobile accidents and covered by No-Fault

because of the lack of regulatory oversight in the no-fault system.

          24.   As part of obtaining prescriptions from No-Fault insurance healthcare providers,

Miller entered into an agreement with the healthcare providers to pay them $125.00 for each

DME prescription that his company received.

          25.   In 2014, after Daily Medical Equipment Distribution Center, Inc. was investigated

by the Internal Revenue Service, Miller continued his fraudulent operations through additional

entities where he was not the owner of record.

          26.   Miller used other individuals who would be designated – on paper – as the sole

owner of each corporate entity, but in reality would still be owned, operated, and controlled by

Miller.
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 9 of 73 PageID #: 9




       27.     In 2018, Miller convinced Alena Zakharova (“Zakharova”) to open up two DME

retailers, including AZ Rent, where Zakharova would be the sole owner on paper but Miller

would be the actual owner, controller and operator of AZ Rent.

       28.     Although Miller owned and operated multiple DME retailers, his business model

for each retailer – including AZ Rent – was the same; Miller payed kickbacks in exchange for

DME prescriptions and submitted bills to insurance companies that fraudulently inflated charges.

       29.     On February 18, 2020, Miller was arrested, charged, and arraigned on one count of

Conspiracy to Commit Health Care Fraud under 18 U.S.C. § 1347.

       30.     The criminal charges in the information against Miller included the following:

               (i)     Between October 2014 and December 2019, Miller conspired with and
                       employed other individuals to serve as nominal owners of DME retailers in
                       Brooklyn, New York, when Miller was the true owner and operator of
                       these facilities.

               (ii)    At the direction of Miller, the DME retailers that Miller secretly owned
                       submitted bills to No-Fault insurance carriers that were fraudulent because,
                       among other things: (i) the DME was never provided to patients; (ii) the
                       DME was medically unnecessary; and (iii) the bills represented that the
                       DME provided to the Insureds were expensive when the DME provided
                       was actually inexpensive.

               (iii)   Between October 2014 and December 2019, the DME retailers that Miller
                       secretly owned billed no-fault insurance companies over $9 million and
                       was paid over $3.6 million for the fraudulent bills.

See United States v. Miller, S.D.N.Y., 1:20-cr-00134-KPF, Docket No. 2.

       31.     Miller pled guilty during his arraignment to one count of Conspiracy to Commit

Health Care Fraud.

       32.     More details regarding Miller’s fraudulent scheme was disclosed as part of the

sentencing memorandums submitted to the Court on behalf Miller and the Government. The

following facts were provided to the Court for its consideration in determining Miller’s sentence:
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 10 of 73 PageID #: 10




                 (i)     From 2012 to 2019 the Miller operated a series of DME retailers that
                         fraudulently billed No-Fault insurers for expensive DME that was not
                         provided to patients.

                 (ii)    Due to an IRS investigation into Miller, Miller paid other individuals to serve
                         as nominal owners of the DME retailers when Miller was the de facto owner
                         of each company. Miller directed each individual to falsely represent to
                         banks, insurance companies, and others that they were the owners of the
                         DME retailers when Miller was the true owner.

                 (iii)   As part of the operation for the DME retailers, Miller paid kickbacks to
                         corrupt healthcare professionals in exchange for DME prescriptions, at a rate
                         of $125.00 per prescription.

                 (iv)    AZ Rent was a company that Miller secretly owned, which rented machines
                         to Insureds. Miller paid kickbacks to medical providers who provided
                         prescriptions to AZ Rent.

See United States v. Miller, S.D.N.Y., 1:20-cr-00134-KPF, Docket Nos. 19-20, passim.

       33.       On September 11, 2020, Miller was sentenced to 24 months incarceration, three

years of supervised released, and restitution to insurance companies in the amount of

$3,698,010.00.

                                   JURISDICTION AND VENUE

       34.       This Court has jurisdiction over the subject matter of this action under 28 U.S.C. §

1332(a)(1) because the matter in controversy exceeds the sum or value of $75,000.00, exclusive

of interest and costs, and is between citizens of different states.

       35.       Pursuant to 28 U.S.C. § 1331, this Court also has jurisdiction over the claims

brought under 18 U.S.C. §§ 1961 et seq. (the Racketeer Influenced and Corrupt Organizations

[“RICO”] Act) because they arise under the laws of the United States.

       36.       In addition, this Court has supplemental jurisdiction over the subject matter of the

claims asserted in this action pursuant to 28 U.S.C. § 1367.
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 11 of 73 PageID #: 11




       37.     Venue in this District is appropriate pursuant to 28 U.S.C. § 1391, as the Eastern

District of New York is the District where a substantial amount of the activities forming the basis

of the Complaint occurred, and where one or more of the Defendants reside.

                       ALLEGATIONS COMMON TO ALL CLAIMS

       38.     GEICO underwrites automobile insurance in the State of New York.

I.     An Overview of the Pertinent Laws

       A.      Pertinent Laws Governing No-Fault Insurance Reimbursement

       39.     New York’s “No-Fault" laws are designed to ensure that injured victims of motor

vehicle accidents have an efficient mechanism to pay for and receive the healthcare services that

they need.

       40.     Under New York’s Comprehensive Motor Vehicle Insurance Reparations Act (N.Y.

Ins. Law §§ 5101, et seq.) and the regulations promulgated pursuant thereto (11 N.Y.C.R.R. §§ 65,

et seq.) (collectively referred to as the “No-Fault Laws”), automobile insurers are required to

provide Personal Injury Protection Benefits (“No-Fault Benefits”) to Insureds.

       41.     In New York, No-Fault Benefits include up to $50,000.00 per Insured for medically

necessary expenses that are incurred for healthcare goods and services, including goods for DME

and OD. See N.Y. Ins. Law § 5102(a).

       42.     In New York, claims for No-Fault Benefits are governed by the New York

Workers’ Compensation Fee Schedule (the “New York Fee Schedule”).

       43.     Pursuant to the No-Fault Laws, healthcare service providers are not eligible to bill

for or to collect No-Fault Benefits if they fail to meet any New York State or local licensing

requirements necessary to provide the underlying services.
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 12 of 73 PageID #: 12




       44.       For instance, the implementing regulation adopted by the Superintendent of

Insurance, 11 N.Y.C.R.R. § 65-3.16(a)(12) states, in pertinent part, as follows:

              A provider of healthcare services is not eligible for reimbursement under section
              5102(a)(1) of the Insurance Law if the provider fails to meet any applicable New York
              State or local licensing requirement necessary to perform such service in New York or
              meet any applicable licensing requirement necessary to perform such service in any
              other state in which such service is performed.

(Emphasis added).

       45.       New York law prohibits licensed healthcare services providers, including

chiropractors and physicians, from paying or accepting kickbacks in exchange for referrals for

DME or OD. See, e.g., N.Y. Educ. Law §§ 6509(10), 6509-a, 6530(18), 6531; 8 N.Y.C.R.R. §

29.1(b)(3).

       46.       Prohibited kickbacks include more than simple payment of a specific monetary

amount, it includes “exercising undue influence on the patient, including the promotion of the sale

of services, goods, appliances, or drugs in such manner as to exploit the patient for the financial

gain of the licensee or of a third party”. See N.Y. Educ. Law §§ 6509(10), 6530(17); 8 N.Y.C.R.R.

§ 29.1(b)(2).

       47.       In State Farm Mut. Auto. Ins. Co. v. Mallela, 4 N.Y.3d 313, 320 (2005), the New

York Court of Appeals confirmed that healthcare services providers that fail to comply with

licensing requirements are ineligible to collect No-Fault Benefits, and that insurers may look

beyond a facially-valid license to determine whether there was a failure to abide by state and local

law.

       48.       Pursuant to a duly executed assignment, a healthcare provider may submit claims

directly to an insurance company and receive payment for medically necessary goods and services,

using the claim form required by the New York State Department of Insurance (known as
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 13 of 73 PageID #: 13




“Verification of Treatment by Attending Physician or Other Provider of Health Service” or, more

commonly, as an “NF-3”).

       49.      In the alternative, a healthcare service provider may submit claims using the

Healthcare Financing Administration insurance claim form (known as the “HCFA-1500” or “CMS-

1500 form”).

       50.      Pursuant to Section 403 of the New York State Insurance Law, the NF-3 Forms

submitted by healthcare service providers to GEICO, and to all other insurers, must be verified

subject to the following warning:

             Any person who knowingly and with intent to defraud any insurance company or other
             person files an application for insurance or statement of claim containing any
             materially false information, or conceals for the purpose of misleading, information
             concerning any fact material thereto, commits a fraudulent insurance act, which is a
             crime.

       51.      Similarly, all HCFA-1500 (CMS-1500) forms submitted by a healthcare service

provider to GEICO, and to all other automobile insurers, must be verified by the healthcare

service provider subject to the following warning:

             Any person who knowingly files a statement of claim containing any
             misrepresentation or any false, incomplete or misleading information may be guilty of
             a criminal act punishable under law and may be subject to civil penalties.

       B.       Pertinent Regulations Governing No-Fault Benefits for DME

       52.      Under the No-Fault Laws, No-Fault Benefits can be used to reimburse medically

necessary DME that was provided pursuant to a lawful prescription from a licensed healthcare

provider. See N.Y. Ins. Law § 5102(a). By extension, DME that was provided without a

prescription, pursuant to an unlawful prescription, or pursuant to a prescription from a layperson or

individual not lawfully licensed to provide prescriptions, is not reimbursable under No-Fault.
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 14 of 73 PageID #: 14




       53.      DME generally consists of items that can withstand repeated use, and primarily

consists of items used for medical purposes by individuals in their homes. For example, DME can

include items such as bed boards, cervical pillows, orthopedic mattresses, electronic muscle

stimulator units (“EMS units”), infrared heat lamps, lumbar cushions, orthopedic car seats,

transcutaneous electrical nerve stimulators (“TENS units”), electrical moist heating pads (known

as thermophores), cervical traction units, and whirlpool baths.

       54.      To ensure that Insureds’ $50,000.00 in maximum No-Fault Benefits are not

artificially depleted by inflated DME charges, the maximum charges that may be submitted by

healthcare providers for DME are set forth in the New York Fee Schedule.

       55.      In a June 16, 2004 Opinion Letter entitled “No-Fault Fees for Durable Medical

Equipment”, the New York State Insurance Department recognized the harm inflicted on Insureds

by inflated DME charges:

             [A]n injured person, with a finite amount of No-Fault benefits available, having
             assigned his rights to a provider in good faith, would have DME items of inflated fees
             constituting a disproportionate share of benefits, be deducted from the amount of the
             person’s No-Fault benefits, resulting in less benefits available for other necessary
             health related services that are based upon reasonable fees.

       56.      As it relates to charges for renting DME, the New York Fee Schedule sets forth the

maximum charges as follows:

             the maximum permissible monthly rental charge for such equipment, supplies and
             services provided on a rental basis shall not exceed the lower of the monthly rental
             charge to the general public or the price determined by the New York State
             Department of Health area office. The total accumulated monthly rental charges shall
             not exceed the fee amount allowed under the Medicaid fee schedule.

See 12 N.Y.C.R.R. § 442.2(b).

       57.      As indicated by the New York Fee Schedule, payment for DME is directly related

to the fee schedule set forth by the New York State Medicaid program (“Medicaid”).
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 15 of 73 PageID #: 15




       58.    For Fee-Schedule items, Noridian Healthcare Solutions, LLC (“Noridian”), a

contractor for the Center for Medicare & Medicaid Services (“CMS”), was tasked with analyzing

and assigning Healthcare Common Procedure Coding System (“HCPCS”) Codes that should be

used by DME companies to seek reimbursement for – among other things – Fee Schedule items.

The HCPCS Codes and their definitions provide specific characteristics and requirements that an

item of DME must meet in order to qualify for reimbursement under a specific HCPCS Code.

       59.    The Medicaid Fee Schedule is based upon fees established by Medicaid for

HCPCS Codes promulgated by Noridian. Medicaid has specifically defined the HCPCS Codes

contained within the Medicaid Fee Schedule in its Durable Medical Equipment, Orthotics,

Prosthetics and Supplies Procedure Codes and Coverage Guidelines (“Medicaid DME Procedure

Codes”) which mimic the definitions set forth by Noridian.

       60.    As indicated by the New York Fee Schedule, the total monthly rental cost for Fee-

Schedule items shall not exceed the lower of: (i) the monthly rental charge to the general public;

or (ii) the monthly fee permitted under the Medicaid Fee Schedule.

       61.    Under the Medicaid Fee Schedule, the total monthly rental charges for equipment,

supplies, and services of Fee Schedule items is 10% of the maximum reimbursement amount.

       62.    However, when DME is rented and charged to automobile insurers using HCPCS

codes that are recognized by the Medicaid Fee Schedule but do not contain a maximum

reimbursement amount the maximum charge for a monthly rental is 10% of the acquisition cost

for the DME. See New York State Medicaid Program Durable Medical Equipment Manual Policy

Guidelines, p. 16; Gov’t Emples. Ins. Co. v. MII Supply LLC, Index No. 616953/18, Docket No.

43 (N.Y. Sup. Ct. Nassau Cty. December 4, 2019) (applying the 10% of acquisition cost rule for

DME rentals within the New York State Medicaid Program Durable Medical Equipment Manual
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 16 of 73 PageID #: 16




Policy Guidelines to No-Fault reimbursement for HCPCS Codes that are recognized by the

Medicaid Fee Schedule but do not contain a reimbursement amount).

       63.     For charges related to rental cost of Non-Fee Schedule items, the maximum

monthly rental cost, as per the New York Fee Schedule, is the monthly cost to the general public

because the New York State Department of Health has not established a price for DME rentals

and defers as a matter of policy to the New York State Medicaid Program Durable Medical

Equipment Manual Policy Guidelines.

       64.     Accordingly, when a healthcare provider submits a bill to collect charges from an

insurer for rental DME using either a NF-3 or HCFA-1500 form, the provider represents – among

other things – that:

               (i)     The provider received a legitimate prescription for reasonable and
                       medically necessary DME from a healthcare practitioner that is licensed to
                       issue such prescriptions;

               (ii)    The prescription for DME is not based any unlawful financial arrangement;

               (iii)   The DME identified in the bill was actually provided to the patient based
                       upon a legitimate prescription; and

               (iv)    The monthly rental fee sought for renting DME to an Insured was not in
                       excess of: (a) 10% of the maximum reimbursement rate for Fee Schedule
                       items; (b) 10% of the acquisition cost for Fee Schedule items without a
                       listed maximum reimbursement rate; or (c) the price to the public for Non-
                       Fee Schedule items.

II.    The Defendants’ Fraudulent Schemes

       65.     Beginning in or about July 2014 the Defendants masterminded and implemented a

complex fraudulent scheme in which Reliable CPM was used as a vehicle to bill GEICO and

other New York automobile insurers for more than $1,800,000.00 in No-Fault Benefits that they

were never entitled to receive.
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 17 of 73 PageID #: 17




       66.     To date, the Supplier Defendants have wrongfully obtained more than $290,000.00

voluntarily from GEICO and there is more than $660,000.00 in additional fraudulent claims that

have yet to be adjudicated, but which the Supplier Defendants continue to seek payment of from

GEICO.




       A.      Overview of the Defendants’ Fraudulent Scheme

       67.     Solomonov and Dadashev used Reliable CPM to maximize the amount of No-

Fault Benefits they could obtain by submitting fraudulent bills to GEICO and other New York

automobile insurers seeking reimbursement for the Fraudulent Equipment.

       68.     In order to implement and execute their fraudulent scheme and maximize the

amount of No-Fault Benefits they could obtain from GEICO and other New York automobile

insurers, the Supplier Defendants entered into illegal financial agreements with the Referral

Defendants and other healthcare providers, either directly or through third-parties who are not

presently identifiable, in order to obtain prescriptions for the Fraudulent Equipment.

       69.     Pursuant to those agreements, the Referral Defendants and other healthcare

providers would regularly and intentionally provide fraudulent prescriptions, including unlawfully

duplicated prescriptions, for medically unnecessary Fraudulent Equipment to the Supplier

Defendants in the names of Insureds.

       70.     The Referral Defendants and other healthcare providers would typically prescribe

the medically unnecessary Fraudulent Equipment after they performed a minimally-invasive

arthroscopic procedure on the Insureds.
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 18 of 73 PageID #: 18




       71.       Virtually every Insured who was issued a prescription for Fraudulent Equipment

that was provided by the Referral Defendants and other healthcare providers to the Supplier

Defendants was prescribed identical DME consisting of continuous passive motion devices

(“CPMs”), and cryotherapy units (“CTUs”) without regard to the Insureds’ post-surgical

presentations.

       72.       Once the Supplier Defendants received the prescriptions from the Referral

Defendants and other healthcare providers, the Supplier Defendants would submit either NF-3 or

HCFA-1500 forms to GEICO seeking reimbursement for Fraudulent Equipment that was

provided to the Insureds.

       73.       By submitting bills to GEICO seeking No-Fault Benefits for Fraudulent

Equipment, the Supplier Defendants represented that the Fraudulent Equipment they dispensed to

Insureds was determined to be medically necessary by a healthcare provider licensed to prescribe

DME.

       74.       However, the charges identified in Exhibit “1” were not for medically necessary

medical equipment. To the contrary, the DME dispensed by the Supplier Defendants and

contained in Exhibit “1” was rented to Insureds pursuant to a predetermined fraudulent protocol

that was the result of an illegal financial arrangement.

       75.       In keeping with the fact that the Fraudulent Equipment was prescribed pursuant to

a predetermined fraudulent protocol, the length of the rentals to Insureds for the Fraudulent

Equipment virtually always exceeded medical utility and did not comport with generally accepted

medical guidelines.
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 19 of 73 PageID #: 19




       76.     For example, the Fraudulent Equipment was rented to Insureds for weeks at a time

after the Insureds underwent basic arthroscopic procedures when the post-operative care for

which virtually always consisted of minimal amounts of rehabilitation.

       77.     Further, in many of the charges identified in Exhibit “1”, the Supplier Defendants

purportedly rented the Fraudulent Equipment to Insureds as a result of unlawfully photocopied

prescriptions issued by healthcare providers, including Diwan and Rispoli.

       78.     In keeping with the fact that the prescriptions for Fraudulent Equipment were

unlawfully photocopied, prescriptions issued by Diwan and Rispoli to multiple Insureds had an

identical signature and unique prescription identification number.

       79.     In other instances the Supplier Defendants billed GEICO for Fraudulent

Equipment purportedly rented to the Insureds based upon prescriptions containing a stamp or

photocopied signature or initials on a pre-printed form.

       80.     The Supplier Defendants then submitted billing to GEICO that fraudulently

misrepresented that the Supplier Defendants were seeking reimbursement for the Fraudulent

Equipment at a cost that less than or equal to the applicable standard for renting the Fraudulent

Equipment, i.e. the monthly cost to the general public for renting the same item.

       81.     In reality, the bills submitted by the Supplier Defendants to GEICO, and likely

other automobile insurers, for renting the Fraudulent Equipment were at rates grossly in excess of

the permissible reimbursement rate.

       82.     Furthermore, the bills submitted by the Supplier Defendants to GEICO

fraudulently misrepresented that the Supplier Defendants were entitled to collect delivery and set

up charges related to the Fraudulent Equipment when delivery and set up charges were not

reimbursable under No-Fault Benefits.
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 20 of 73 PageID #: 20




       83.     The Supplier Defendants were able to perpetrate this scheme due to secret

unlawful financial agreements with the Referral Defendants and other healthcare providers, either

directly or through third-party individuals who are not presently identifiable.

       84.     Upon information and belief, as part of the unlawful financial arrangement scheme

between the Supplier Defendants and healthcare providers, including the Referral Defendants,

either directly or through third-party individuals who are not presently identifiable, the Supplier

Defendants typically received the prescriptions for Fraudulent Equipment directly from the

healthcare providers without going through the Insureds.

       85.     By providing medically unnecessary and unlawful prescriptions to the Supplier

Defendants, the Referral Defendants and other healthcare providers intentionally enabled the

Supplier Defendants to bill GEICO for: (i) Fraudulent Equipment that was not reasonable or

medically necessary; (ii) Fraudulent Equipment that was dispensed pursuant to invalid and

unlawful prescriptions; (iii) Fraudulent Equipment at grossly inflated reimbursement rates; and

(iv) Fraudulent Equipment that was otherwise not reimbursable.

       B.      The Defendants’ Illegal Financial Arrangements

       86.     Upon information and belief, to execute their fraudulent scheme the Supplier

Defendants entered into unlawful financial arrangements with the Referral Defendants and other

healthcare providers, either directly or through third parties who are not presently identifiable, in

order to obtain access to Insureds and maximize the amount of No-Fault Benefits the Supplier

Defendants could obtain from GEICO and other New York automobile insurers.

       66.     Upon information and belief, the Supplier Defendants paid illegal kickbacks to the

Referral Defendants and other healthcare providers – either directly or through third parties who

are not presently identifiable – in order to obtain prescriptions for the Fraudulent Equipment.
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 21 of 73 PageID #: 21




These schemes allowed the Supplier Defendants to submit thousands of claims for Fraudulent

Equipment to GEICO and other New York automobile insurers in New York.

       87.     As part of this unlawful financial arrangement, upon information and belief, the

Referral Defendants and other healthcare providers systematically prescribed the Fraudulent

Equipment to Insureds after they received minor arthroscopic surgeries.

       88.     In keeping with the fact that the prescriptions for Fraudulent Equipment were

issued pursuant to unlawful financial arrangements, as set forth in more detail below, the

prescriptions for Fraudulent Equipment were issued as a result of a predetermined fraudulent

treatment protocol, not due to the medical necessity for each Insured.

       89.     For example, virtually every Insured identified in Exhibit “1” that treated with the

Referral Defendants received a virtually identical prescription for a CTU and a CPM after

undergoing a minimally invasive arthroscopic procedure that required, at most, minimal amounts

of post-surgical rehabilitation.

       90.     The Supplier Defendants then submitted thousands of claims for renting the

Fraudulent Equipment to GEICO and other New York automobile insurers in New York.

       91.     In keeping with the fact that the Supplier Defendants obtained prescriptions as a

result of unlawful financial arrangements, the Supplier Defendants drastically increased the

volume of their billing to GEICO and other New York automobile insurers for Fraudulent

Equipment.

       67.     By way of example, in 2015 and 2016, upon information and belief, before the

Supplier Defendants fully exploited their unlawful financial arrangement scheme, the Supplier

Defendants submitted charges to GEICO that totaled under $150,000.00 for renting the

Fraudulent Equipment per year. By contrast, in 2017, the Supplier Defendants submitted charges
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 22 of 73 PageID #: 22




to GEICO that totaled more than $375,000.00 for renting the same exact Fraudulent Equipment.

Moreover, the total dollar amount billed by the Supplier Defendants increased in 2018 and 2019

as the Supplier Defendants submitted charges totaling more than $460,000.00 in 2018 and more

than $550,000.00 in 2019 for renting the same exact Fraudulent Equipment. As GEICO is only

one of many automobile insurers in New York, these examples provide only a fraction of the

amount of fraudulent charges submitted by the Supplier Defendants to the New York insurance

industry.

       92.     Upon information and belief, pursuant to the unlawful financial arrangements, the

Supplier Defendants would pay kickbacks either to the Referral Defendants directly or to other

entities, such as a fictitious business, a real estate company or a transportation company, in order

to obtain referrals for Fraudulent Equipment from the Referral Defendants.

       93.     In support of the fact that there were unlawful financial arrangements between the

Supplier Defendants and healthcare providers, including the Referral Defendants – either directly

or through unidentified third-parties – the Supplier Defendants paid almost $50,000 to Starmed

Group Inc. (“Starmed”) between 2018 and 2019 for no legitimate purpose.

       94.     For example, Reliable CPM issued the following checks to Starmed:

               (i)     Check #0412 issued on July 9, 2018 in the amount of $5,100.00, with the
                       word “services” in the memo section;

               (ii)    Check #0388 issued on August 5, 2018 in the amount of $4,910.00;

               (iii)   Check #0403 issued on September 5, 2018 in the amount of $4,950.00;

               (iv)    Check #0412 issued on October 12, 2018 in the amount of $3,000.00;

               (v)     Check #0468 issued on January 8, 2019 in the amount of $6,600.00, with
                       the word “services” in the memo section;

               (vi)    Check #0418 issued on January 30, 2019 in the amount of $5,508.05;

               (vii)   Check #0431 issued on March 6, 2019 in the amount of $4,932.00;
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 23 of 73 PageID #: 23




              (viii) Check #0481 issued on March 22, 2019 in the amount of $2,321.29;

              (ix)    Check #0480 issued on April 1, 2019 in the amount of $5,024.25;

              (x)     Check #0442 issued on May 6, 2019 in the amount of $2,676.88, with the
                      word “services” in the memo section;

              (xi)    Check #0452 issued on June 2, 2019 in the amount of $4,088.20, with the
                      word “services” in the memo section;

       68.    Upon information and belief, the above-mentioned payments by Reliable CPM

were issued solely in support of the unlawful financial arrangements between the Supplier

Defendants and healthcare providers, including the Referral Defendants, in order to obtain

prescriptions for Fraudulent Equipment.

       95.    Starmed is a company owned by Walter Gromshkov (“Gromshkov”) and is the

primary leaseholder for office space that is used by healthcare professionals to run multi-

disciplinary medical offices that see a high volume of No-Fault insurance patients. In essence,

Starmed is nothing more than a landlord that leases medical office space.

       96.    Gromshkov and Starmed have been the subject of lawsuits brought by GEICO as

Gromshkov uses Starmed and other entities to secretly and unlawfully own, control and derive

economic benefit from healthcare providers in contravention of New York law. See Gov’t

Emples. Ins. Co. v. Healthy Age Medical, P.C. et al., 1:19-cv-02398 (E.D.N.Y. 2019); Gov’t

Emples. Ins. Co. v. Trinity Medicine, P.C. et al., 1:20-cv-03080 (E.D.N.Y. 2020).

       97.    In keeping with the fact that the above-referenced payments by Reliable CPM to

Starmed – a purported lessor of medical office space – were part of an unlawful financial

arrangement to obtain prescriptions for Fraudulent Equipment: (i) upon information and belief,

the Supplier Defendants did not rent office space from Starmed; (ii) the payments were for

inconsistent amounts; (iii) the payments were not consistently provided with the number of
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 24 of 73 PageID #: 24




payments varying each month; and (iv) some of the checks indicated that the payments were for

“services”.

       98.    In addition to Starmed obtaining payments from Reliable CPM, Starmed also

received payments from Englewood Ortho for purportedly leasing space. By contrast to Reliable

CPMs payments, Englewood Ortho paid Starmed $2,000 per month.

       69.    Upon information and belief, the above-mentioned payments by Reliable CPM to

Starmed are only a fraction of the monies paid by Reliable CPM in support of the unlawful

financial arrangements between the Supplier Defendants and healthcare providers, including the

Referral Defendants, in order to obtain prescriptions for Fraudulent Equipment.

       99.    In further keeping with the fact that the Supplier Defendants entered into unlawful

financial arrangements with healthcare providers, including the Referral Defendants – either

directly or through third-parties who are presently unidentifiable – in exchange for prescriptions

for Fraudulent Equipment, the healthcare providers also received kickbacks from other DME

retailers for providing DME prescriptions.

       100.   For example, as indicated above, Miller pled guilty to health care fraud, which

involved payment of kickbacks, at a rate of $125.00 per prescription, to healthcare providers in

exchange for prescriptions for DME.

       101.   Miller’s conviction stemmed – in part – from illegal kickback payments he made

on behalf of DME retailers that he secretly owned, including AZ Rent.

       102.   As set forth in Miller’s sentencing memorandum, Miller paid kickbacks to

healthcare providers in exchange for referrals for DME to AZ Rent. See United States v. Miller,

S.D.N.Y., 1:20-cr-00134-KPF.
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 25 of 73 PageID #: 25




       103.    Diwan was the main healthcare provider that issued prescriptions to Insureds that

was provided to AZ Rent in exchange for payments from Miller.

       104.    The prescriptions that Diwan issued to AZ Rent – in exchange for payments from

Miller – were identical to the prescriptions, as detailed below, that Diwan issued to Reliable

CPM.

       105.    As a result of the unlawful financial arrangements between the Supplier

Defendants and healthcare providers, including the Referral Defendants – either directly or

through third-parties who are presently unidentifiable – the Supplier Defendants were able to bill

GEICO for filling prescriptions that were: (i) not medically necessary: (ii) issued as part of a

predetermined fraudulent protocol; and (iii) not lawfully issued.

       106.    Upon information and belief, the Referral Defendants knowingly participated in

the Supplier Defendants unlawful financial arrangement schemes – either directly or through

third-parties who are presently unidentifiable – by issuing prescriptions for medically unnecessary

Fraudulent Equipment that they knew were submitted to and billed by the Supplier Defendants as

part of a scheme to defraud GEICO and other New York automobile insurers.

       107.    In further support that the Referral Defendants knowingly participated in the

Supplier Defendants unlawful financial arrangement schemes, the Referral Defendants either: (i)

knowingly provided unlawfully duplicated prescriptions that they knew were submitted to and

billed by the Supplier Defendants to insurers; or (ii) permitted others to duplicate or affix their

signature or initials on prescriptions for Fraudulent Equipment that they knew were submitted to

and billed by the Supplier Defendants to insurers.

       108.    In all of the claims identified in Exhibits “1” the Supplier Defendants falsely

represented that the Fraudulent Equipment was provided pursuant to lawful prescriptions from
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 26 of 73 PageID #: 26




healthcare providers, and were therefore eligible to collect No-Fault Benefits in the first instance,

when, in fact, the prescriptions were provided pursuant to unlawful financial arrangements and were

thus non-reimbursable.

       C.      The Supplier Defendants’ Fraudulent Prescription-Issuing Protocol

       109.    In addition to the unlawful financial arrangements between the Supplier

Defendants and healthcare providers, including the Referral Defendants, the prescriptions

provided to the Supplier Defendants were issued pursuant to predetermined fraudulent protocols

that were designed to maximize the billing that the Supplier Defendants could submit to insurers,

including GEICO, rather than to treat or otherwise benefit the Insureds.

       110.    In the claims identified in Exhibit “1”, virtually all of the Insureds were involved

in relatively minor and low-impact “fender-bender” accidents, to the extent that they were

involved in any actual accidents at all.

       111.    Concomitantly, almost none of the Insureds identified in Exhibit “1”, whom the

Referral Defendants and other healthcare providers purported to treat, suffered from any

significant injuries or health problems as a result of the relatively minor accidents they

experienced or purported to experience.

       112.    In keeping with the fact that the Insureds identified in Exhibit “1” suffered only

minor injuries – to the extent that they had any injuries at all – as a result of the relatively minor

accidents, many of the Insureds did not seek treatment at any hospital as a result of their

accidents.

       113.    To the extent that the Insureds in the claims identified in Exhibit “1” did seek

treatment at a hospital following their accidents, they virtually always were briefly observed on an
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 27 of 73 PageID #: 27




outpatient basis, and then sent on their way with a diagnosis no more serious than a minor soft

tissue injury such as a sprain or strain.

        114.    However, despite virtually all of the Insureds identified in Exhibit “1” were

involved in relatively minor and low-impact accidents and only suffering from sprains and strains

– to the extent that the Insureds were actually injured – virtually all of the Insureds were subject

to extremely similar treatment including prescriptions for the Fraudulent Equipment.

        115.    The Referral Defendants and other healthcare providers issued prescriptions for

Fraudulent Equipment to the Insureds identified in Exhibit “1” pursuant to predetermined

fraudulent protocols without regard for the Insureds individual presentation.

        116.    No legitimate physician, chiropractor, other licensed healthcare provider, or

professional entity would permit the fraudulent protocols described below to proceed under his,

her, or its auspices.

        117.    Healthcare providers, including the Referral Defendants, permitted the

predetermined fraudulent protocols described below, which were not medically necessary, to

proceed under their auspices because they and the Supplier Defendants sought to profit from the

fraudulent billing submitted to GEICO and other New York automobile insurers.

        118.    The predetermined fraudulent treatment protocols executed by the Referral

Defendants and other healthcare providers that purportedly treated Insureds followed a similar

pattern for an overwhelming majority of the Insureds associated with the claims identified in

Exhibit “1”, and was typically as follows:

                       the Insured would arrive at a multi-disciplinary medical office that saw a
                        high-volume of No-Fault patients for treatment subsequent to a motor
                        vehicle accident;

                       the Insured would be seen either by a physician, chiropractor,
                        acupuncturist, physician’s assistant, or nurse practitioner, and subsequently
                        undergo multiple therapies, including chiropractic and physical therapy;
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 28 of 73 PageID #: 28




                      thereafter, the Insured would be referred to an orthopedic surgeon for
                       complaints regarding one or more of the Insureds’ extremities, such as a
                       shoulder, knee, or ankle;

                      the orthopedic surgeon would then perform a relatively minor surgical
                       procedure on one or more of the Insured’s extremities, such as an
                       arthroscopic procedure;

                      as a result of the surgery, the orthopedic surgeon would provide one or
                       more prescriptions for a CTU and CPM, which would be directly provided
                       to the Supplier Defendants to fill and was without any involvement by the
                       Insured.

       119.    Virtually all of the claims identified in Exhibit “1” are based upon medically

unnecessary prescriptions for identical Fraudulent Equipment that were provided to the Supplier

Defendants after arthroscopic procedures

       120.    In a legitimate setting, when a patient undergoes a minimally invasive surgery, the

surgeon would evaluate the patient’s individual circumstances to determine a specific course of

post-surgical rehabilitation.

       121.    Furthermore, in a legitimate setting, in determining a specific course of post-

surgical rehabilitation, a surgeon may – but not always – prescribe DME that should aid in the

patient’s surgical recovery.

       122.    In determining whether to prescribe DME as part of a patient’s surgical recovery –

in a legitimate setting – a healthcare provider would evaluate multiple factors, including: (i)

whether the patient is capable of performing at-home rehabilitative treatment; (ii) whether the

patient is capable of undergoing physical therapy; (iii) whether the DME is likely to help improve

the patient’s surgical recovery; and (iv) whether the patient is likely to use the DME. In all

circumstances, any prescribed DME would always directly relate to each patient’s individual

presentation for post-surgical recovery.
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 29 of 73 PageID #: 29




       123.    It is improbable, to the point of impossibility, that a legitimate physician would

issue the same such prescription to dozens of similarly, but not identically, situated insureds.

       124.    More so, it is extremely improbable, to the point of impossibility, that virtually

every Insured identified in Exhibit “1” who underwent a minimally invasive surgical procedure

would ultimately receive the same post-surgical treatment including prescriptions for the same

two items of Fraudulent Equipment despite being differently situated.

       125.    A substantial number of Insureds receiving virtually identical prescriptions for

Fraudulent Equipment would, by extension, mean that all those Insureds had identical

presentations for post-surgical recovery.

       126.    It is extremely improbable, to the point of impossibility, that virtually every

Insured identified in Exhibit “1” who underwent a minimally invasive surgical procedure

exhibited identical presentations for post-surgical recovery such as would warrant the virtually

identical prescriptions they received for the post-surgical Fraudulent Equipment.

       127.    However, pursuant to the fraudulent treatment protocol implemented by the

Supplier Defendants and healthcare providers – including the Referral Defendants – the Insureds

were prescribed identical post-surgical Fraudulent Equipment without regard for the medical

necessity of the Fraudulent Equipment, the Insureds’ individual post-surgical presentation, or

ability for post-surgical recovery.

       128.    The predetermined fraudulent treatment protocols were designed to maximize the

charges submitted by the Supplier Defendants to GEICO and other New York automobile

insurers.

       129.    In keeping with the fact that the prescriptions provided to the Supplier Defendants

were not based on medical necessity but rather were issued pursuant to a predetermined
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 30 of 73 PageID #: 30




fraudulent protocol, virtually every Insured identified in Exhibit “1” who underwent a surgical

procedure was provided with identical Fraudulent Equipment consisting of a CTU and a CPM

regardless of the Insured’s post-surgical presentation.

       130.    In further keeping with the fact that the prescriptions for Fraudulent Equipment

identified in Exhibit “1” were part of a predetermined fraudulent protocol, the prescribed

Fraudulent Equipment had no medically necessary reason for being issued.

       131.    A CPM is a machine that provides joint movement without active contraction of

muscle groups, with the goal of increasing range of motion and promotion healing of joint

surfaces.

       132.    In a legitimate setting, there are only a limited number of circumstances where

CPMs are medically necessary to aid in a patient’s recovery. Circumstances where CPMs could

be medically necessary include a total replacement of a patient’s knee or shoulder, or repair of an

anterior cruciate ligament.

       133.    In support of the limit uses of CPMs, the Centers for Medicare and Medicaid

Services issued a National Coverage Determination concluding that CPMs are only considered

necessary after: (i) total knee arthroplasty; (ii) anterior cruciate ligament repair/reconstruction;

(iii) during the non-weight-bearing period to promote healing after cartilage grafting procedures;

and (iv) surgical release of arthrofibrosis of any joint.

       134.    Moreover, and again in a legitimate setting, CPMs are not provided when patients

undergo minimally invasive surgical procedures – such as an arthroscopic surgery – and when the

patients can undergo traditional physical therapy. This is due to: (i) the ability for physical

therapy to provide long-term benefits when CPMs cannot; and (ii) regularly accepted medical
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 31 of 73 PageID #: 31




studies that have concluded the use of CPMs in post-operative recovery do not provide any short-

term or long-term benefit.

       135.    In keeping with the fact that the prescriptions for Fraudulent Equipment were not

medically necessary and were provided pursuant to a predetermined fraudulent protocol, virtually

all of the Insureds identified in Exhibit “1” were each prescribed a post-surgical physical therapy

regimen at the same time that a prescription for a CPM was issued.

       136.    Unlike the Insureds identified in Exhibit “1” who were issued prescriptions for

CPMs typically after an arthroscopic procedure, patients who undergo serious knee or shoulder

surgery may have some short-term benefits by using CPMs to aid in quicker range of motion

recovery.

       137.    Even if the CPMs that were prescribed to the Insureds identified in Exhibit “1”

were medically appropriate, the prescribed rental periods for the CPMs exceeded medical utility

and did not comport with generally accepted medical guidelines.

       138.    Although CPMs may have some short-term effect on patients who undergo serious

joint surgeries – not the minimally invasive procedures performed on the Insureds identified in

Exhibit “1” – CPMs provide no long-term benefit to patients who undergo serious joint surgeries,

particularly when a patient is able to undergo a physical therapy regimen.

       139.    To the extent that CPMs are medically appropriate, in a legitimate setting, CPMs

will be prescribed for only a short-term period that is typically less than 10 days. Long term usage

of CPMs – such as for up to six weeks – will not legitimately be prescribed as there is no

evidence that the long-term use of CPMs provide any benefit to patients.
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 32 of 73 PageID #: 32




       140.      In fact, the Centers for Medicare and Medicaid Services also stated that CPMs

should be provided within 48 hours after surgery and the usual duration of treatment is 7-10 days,

noting that there is insufficient evidence to justify the use of CPMs beyond 21 days.

       141.      It is improbable that a legitimate physician would issue a prescription for a CPM to

a patient post-arthroscopic surgery – let alone for up to six weeks of use – when that patient is

ambulatory and is able to undergo traditional physical therapy.

       142.      Furthermore, it is improbable – to the point of impossibility – that a legitimate

physician would issue the same or substantially similar prescriptions for up to six weeks use of

CPMs to dozens of post-arthroscopic surgical patients when those patients were ambulatory and

able to undergo traditional physical therapy.

       143.      In keeping with the fact that the CPMs prescribed to the Insureds identified in

Exhibit “1” were not medically necessary, and were provided pursuant to a predetermined

fraudulent protocol, the Insureds identified in Exhibit “1” were typically issued CPMs by the

Supplier Defendants for up to six weeks at a time after arthroscopic surgeries that required little

rehabilitation and when the Insureds were able to and did undergo traditional physical therapy.

       144.      Similarly, the CTUs that were prescribed and issued to the Insureds identified in

Exhibit “1” were not medically necessary and were provided pursuant to a predetermined

fraudulent protocol because they did not provide any additional medical benefit to Insureds

       145.      As part of the predetermined fraudulent protocol, the Referral Defendants and

other healthcare providers virtually always prescribed CTUs to the Insureds identified in Exhibit

“1” after a surgical procedure and instructing that the CTUs to be used for up to six weeks after

the surgeries.
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 33 of 73 PageID #: 33




         146.   CTUs are effectively an ice-pack combined with compression to provide cold

therapy to a part of a person’s body. In fact, studies have concluded that CTUs are no more

effective than using a standard ice pack.

         147.   Where a patient is in a position to be able to place an ice-pack, there is no

medically necessary reason to use a CTU. This is especially true considering that medical studies

have shown no difference in recovery or functionality of patients using a CTU compared to an ice

pack.

         148.   Moreover, the use of cold-therapy – either in the form of an ice pack or a CTU –

for post-operative patients to decrease swelling, including patients who undergo minimally

invasive procedures such as arthroscopic surgery, is only effective during the first 48 hours after

surgery.

         149.   After the first 48 hours, cold-therapy is only helpful to post-arthroscopic surgery

patients immediately after range of motion exercises performed during physical therapy. In that

limited scenario, cold-therapy is typically provided by the physical therapist in the form of ice

packs.

         150.   It is improbable that a legitimate physician would issue a prescription for a CTU to

a patient post-arthroscopic surgery – let alone for up to six weeks of use – when that patient is

able to use ice-packs.

         151.   In keeping with the fact that the CTUs prescribed to the Insureds identified in

Exhibit “1” were not medically necessary, and were provided pursuant to a predetermined

fraudulent protocol, the Insureds identified in Exhibit “1” were virtually always prescribed CTUs

for weeks at a time when there was no objective evidence that the Insureds were unable to use an

ice pack.
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 34 of 73 PageID #: 34




       152.    In further keeping with the fact that the prescriptions for Fraudulent Equipment

identified in Exhibit “1” were part of predetermined fraudulent protocols – and not based upon

medical necessity – in addition to the prescriptions for Fraudulent Equipment, after undergoing

arthroscopic procedures, the insureds were virtually always advised to – and typically did –

undergo physical therapy.

       153.    The purportedly prescribed Fraudulent Equipment is completely unnecessary given

the lack of medical support and physical therapy treatments. In the context of post-operative

treatment for minimally invasive procedures, especially arthroscopic procedures, no legitimate

physician acting in each patient’s best interest would prescribe the Fraudulent Equipment when

the patients were able to – and ultimately did – undergo physical therapy at the same time.

       154.    Upon information and belief, and in further keeping with the fact that the

prescriptions for Fraudulent Equipment identified in Exhibit “1” were part of predetermined

fraudulent protocols – and not based upon medical necessity – the prescriptions for Fraudulent

Equipment were never given to the Insureds but were routed directly to the Supplier Defendants.

       155.    In further keeping with the fact that the prescriptions for Fraudulent Equipment

identified in Exhibit “1” were part of predetermined fraudulent protocols – and not based upon

medical necessity – during the Insureds follow-up examinations after their surgeries, to the extent

that the Insureds went for a follow-up examination, the healthcare providers virtually never

inquired about the prescriptions for the Fraudulent Equipment and whether it was necessary for

the Insureds to continue using such equipment.

       156.    In reality, for the reasons set forth above and below, all of the charges for

Fraudulent Equipment identified in Exhibit “1” were not medically necessary and were provided
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 35 of 73 PageID #: 35




as part of predetermined fraudulent protocols. As such, the Supplier Defendants were never

eligible for reimbursement of No-Fault Benefits.

               1.     The Predetermined Fraudulent Treatment Protocol involving Diwan
                      and Rispoli

       157.    Diwan and Rispoli, as part of a Englewood Ortho, either directly or with the

assistance of third-party individuals not presently known, agreed to participate in a predetermined

fraudulent protocol as a result of an unlawful financial arrangement with the Supplier Defendants

where Diwan and Rispoli provided Insureds with prescriptions for Fraudulent Equipment.

       158.    As a part of the fraudulent scheme, many of the Insureds in Exhibit “1” were,

subsequent to their involvement in minor “fender-bender” motor vehicle accidents, purportedly

referred to Englewood Ortho for an orthopedic consult and ultimately underwent minimally

invasive arthroscopic surgery on a shoulder or knee joint by Diwan or Rispoli.

       159.    Virtually every Insured identified in Exhibit “1” who treated by Diwan or Rispoli

underwent a minor arthroscopic surgery and was issued identical prescriptions consisting of a six

week rental of a CPM and CTU.

       160.    In keeping with the fact that the prescriptions issued by Diwan and Rispoli to the

Insureds identified in Exhibit “1” were not medically necessary and were provided pursuant to a

predetermined fraudulent protocol, the prescriptions for Fraudulent Equipment were written

without evaluating each Insured’s individual post-surgical presentation to determine whether and

what type of DME was medically necessary for the Insured’s post-surgical recovery.

       161.    Furthermore, the identical prescriptions were issued by Diwan and Rispoli

regardless of the type of motor vehicle accident, the age of each patient, each patient’s physical

condition, each patient’s subjective post-operative complaints, or whether each patient would

actually use the Fraudulent Equipment.
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 36 of 73 PageID #: 36




       162.   Instead, in virtually all cases, the prescriptions for Fraudulent Equipment by Diwan

and Rispoli to the Insureds identified in Exhibit “1” was based upon the predetermined fraudulent

protocol established with the Supplier Defendants.

       163.   For example:

              (i)     On March 24, 2018 a patient named SM was purportedly involved in a
                      motor vehicle accident. On September 21, 2018, Diwan, on behalf of
                      Englewood Ortho, purportedly performed arthroscopic surgery on SM’s
                      left knee. After the surgery, Diwan issued SM a prescription for a CTU and
                      CPM for six weeks that was provided to the Supplier Defendants.

              (ii)    On September 22, 2018 a patient named EE was purportedly involved in a
                      motor vehicle accident. On January 16, 2019 Diwan, on behalf of
                      Englewood Ortho, purportedly performed an arthroscopic surgery on EE’s
                      right knee. After the surgery, Diwan issued EE a prescription for a CTU
                      and CPM for six weeks that was provided to the Supplier Defendants.

              (iii)   On November 21, 2018 a patient named RC was purportedly involved in a
                      motor vehicle accident. On March 6, 2019, Diwan, on behalf of Englewood
                      Ortho, purportedly performed arthroscopic surgery on RC’s right shoulder.
                      After the surgery, Diwan issued RC a prescription for a CTU and CPM for
                      six weeks that was provided to the Supplier Defendants.

              (iv)    On December 30, 2018 a patient named WB was purportedly involved in a
                      motor vehicle accident. On April 26, 2019 Rispoli, on behalf of Englewood
                      Ortho purportedly performed arthroscopic surgery on WB’s left knee. After
                      the surgery, Rispoli issued WB a prescription for a CTU and CPM for six
                      weeks that was provided to the Supplier Defendants.

              (v)     On January 3, 2019 a patient named CE was purportedly involved in a
                      motor vehicle accident. On May 15, 2019, Diwan, on behalf of Englewood
                      Ortho, purportedly performed arthroscopic surgery on CE’s left shoulder.
                      After the surgery, Diwan issued CE a prescription for a CTU and CPM for
                      six weeks that was provided to the Supplier Defendants.

              (vi)    On January 25, 2019 a patient named ET was purportedly involved in a
                      motor vehicle accident. On June 13, 2019, Rispoli, on behalf of Englewood
                      Ortho purportedly performed arthroscopic surgery on ET’s left shoulder.
                      After the surgery, Rispoli issued ET a prescription for a CTU and CPM for
                      six weeks that was provided to the Supplier Defendants.

              (vii)   On February 7, 2019 a patient named NG was purportedly involved in a
                      motor vehicle accident. On May 17, 2019, Rispoli, on behalf of Englewood
                      Ortho purportedly performed arthroscopic surgery on NG’s right shoulder.
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 37 of 73 PageID #: 37




                       After the surgery, Rispoli issued NG a prescription for a CTU and CPM for
                       six weeks that was provided to the Supplier Defendants.

               (viii) On March 27, 2019 a patient named OD was purportedly involved in a
                      motor vehicle accident. On June 5, 2019 Diwan, on behalf of Englewood
                      Ortho, purportedly performed arthroscopic surgery on OD’s left knee. After
                      the surgery Diwan issued OD a prescription for a CTU and CPM for six
                      weeks that was provided to the Supplier Defendants.

               (ix)    On May 11, 2019 a patient named AF was purportedly involved in a motor
                       vehicle accident. On September 12, 2019 Rispoli, on behalf of Englewood
                       Ortho purportedly performed arthroscopic surgery on AF’s right knee.
                       After the surgery, Rispoli issued AF a prescription for a CTU and CPM for
                       six weeks that was provided to the Supplier Defendants.

               (x)     On June 7, 2019 a patient named OW was purportedly involved in a motor
                       vehicle accident. On September 12, 2019, Rispoli, on behalf of Englewood
                       Ortho purportedly performed arthroscopic surgery on OW’s left shoulder.
                       After the surgery, Rispoli issued OW a prescription for a CTU and CPM
                       for six weeks that was provided to the Supplier Defendants.

       164.    These are only representative examples. In fact, virtually all of the Insureds

identified in Exhibit “1” that underwent surgeries performed by Diwan or Rispoli received

virtually identical prescriptions for a CTU and CPM for six weeks that was provided to the

Supplier Defendants.

       165.    In keeping with the fact that the prescriptions issued by Diwan and Rispoli to the

Insureds identified in Exhibit “1” were not medically necessary and were provided pursuant to a

predetermined fraudulent protocol, the Fraudulent Equipment prescribed by Diwan and Rispoli

did not provide any medical benefit to Insureds as the Insureds could completely recover full

range of motion with limited physical therapy after their minimally invasive procedures.

       166.    In further keeping with the fact that the Fraudulent Equipment prescribed by

Diwan and Rispoli were not medically necessary, and were provided pursuant to a predetermined

fraudulent protocol, Diwan and Rispoli virtually always prescribed CPMs and CTU’s to the

Insureds identified in Exhibit “1” when the Insureds were also receiving physical therapy.
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 38 of 73 PageID #: 38




        167.    Even if there was a medically necessary reason for issuing CPMs to the Insureds

identified in Exhibit “1”, which there was not, the CPMs prescribed by Diwan and Rispoli were

not medically necessary and were provided pursuant to a predetermined fraudulent protocol

because they virtually always prescribed CPMs for a six week period when CPMs are only

helpful for a short term period of less than 10 days.

        168.    Similarly, the CTUs that were prescribed by Diwan and Rispoli to the Insureds

identified in Exhibit “1” were not medically necessary and were provided pursuant to a

predetermined fraudulent protocol because they did not provide any additional medical benefit to

Insureds.

        169.    In keeping with the fact that the CTUs prescribed by Diwan and Rispoli were not

medically necessary, and were provided pursuant to a predetermined fraudulent protocol, Diwan

and Rispoli virtually always prescribed CTUs when there was no objective evidence that the

Insureds were unable to use an ice pack.

        170.    Even if there was a medically necessary reason for issuing CTUs to the Insureds

identified in Exhibit “1”, which there was not, the CTUs prescribed by Diwan and Rispoli were

not medically necessary and were provided pursuant to a predetermined fraudulent protocol

because Diwan and Rispoli virtually always prescribed CPMs for a six weeks period when CTUs

are only helpful, in lieu of an ice pack, for the first 48 hours after surgery.

        171.    Furthermore, and in keeping with the fact that the prescriptions issued by Diwan

and Rispoli to the Insureds identified in Exhibit “1” were not medically necessary and were

provided pursuant to a predetermined fraudulent protocol, virtually all of the prescriptions issued

by Diwan and Rispoli were unlawful as they were previously signed and duplicated.
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 39 of 73 PageID #: 39




       172.    As part of the fraudulent scheme, Diwan and Rispoli, or someone acting at their

direction or with their permission, issued prescriptions for the Fraudulent Equipment using

previously signed prescriptions that were duplicated and then modified to include the patients’

name and a date for the prescription.

       173.    For example, and as explained in more detail below, virtually all of the fraudulent

charges identified in Exhibit “1” based upon prescriptions from Diwan were based upon

unlawfully duplicated Official New York State Prescription forms that were previous filled out

and signed. Thereafter, the unlawfully duplicated Official New York State Prescription forms

were sent to the Supplier Defendants, pursuant to the predetermined fraudulent protocol, and used

as the basis to submit fraudulent charges identified in Exhibit “1”.

       174.    In keeping with the fact that the charges identified in Exhibit “1” based upon

prescriptions from Diwan were medically unnecessary and were based upon a predetermined

protocol that involved using unlawfully duplicated Official New York State Prescription forms,

multiple insureds were issued Official New York State Prescriptions forms signed by Diwan that

contained the same unique prescription identification number and associated bar code.

       175.    Examples of the duplicated prescriptions issued by Diwan are attached in Exhibit

“2”.

       176.    Similarly, and also explained in more detail below, virtually all of the fraudulent

charges identified in Exhibit “1” based upon prescriptions from Rispoli were based upon

unlawfully duplicated State of New Jersey Prescription Blank forms that were previous filled out

and signed. Thereafter, the unlawfully duplicated State of New Jersey Prescription Blank forms

would be sent to the Supplier Defendants, pursuant to the predetermined fraudulent protocol, and

used as the basis to submit fraudulent charges identified in Exhibit “1”.
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 40 of 73 PageID #: 40




       177.     In keeping with the fact that the charges identified in Exhibit “1” based upon

prescriptions from Rispoli were medically unnecessary and were based upon a predetermined

protocol that involved using unlawfully duplicated State of New Jersey Prescription Blank forms,

multiple insureds were issued state prescription blank form signed by Rispoli that contained the

same unique prescription identification number and associated bar code.

       178.     Examples of the duplicated prescriptions issued by Rispoli are attached in Exhibit

“3”.

       179.     No legitimate physician, chiropractor, other licensed healthcare provider would

provide or permit an Official New York State Prescription form or State of New Jersey

Prescription Blank form containing a prescription and signature to be photocopied and used as the

basis for providing a prescription to multiple patients.

       180.     In keeping with the fact that the charges identified in Exhibit “1” based upon

prescriptions from Rispoli were medically unnecessary and were based upon a predetermined

protocol that involved using unlawfully duplicated prescriptions, Rispoli never indicated or

referenced the reasoning for issuing prescriptions for Fraudulent Equipment, let alone stating that

he was issuing prescriptions for Fraudulent Equipment, anywhere in his surgical report or any

other report.

       181.     By contrast – in a legitimate setting – a healthcare provider would indicate in a

contemporaneous report that he or she prescribed certain DME and why the DME was prescribed.

       182.     Moreover, and in keeping with the fact that the prescriptions issued by Diwan and

Rispoli were pursuant to a predetermined fraudulent protocol, when the Insureds conducted a

follow-up examination with a healthcare provider from Englewood Ortho subsequent to the
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 41 of 73 PageID #: 41




surgeries performed by Diwan or Rispoli, the follow-up examinations virtually never documented

the prescription for or continuous use of the Fraudulent Equipment.

        183.    Upon information and belief, as part of the fraudulent scheme, the prescriptions

issued by Diwan and Rispoli were never given to the Insureds but were routed directly to the

Supplier Defendants, thus taking any risk out that an Insured would fill the prescription from an

outside source or not fill all or part of the prescription.

                2.      The Predetermined Fraudulent Treatment Protocol involving Capiola
                        and Sharma

        184.    Capiola and Sharma, as part of NY Sports & Joints, either directly or with the

assistance of third-party individuals not presently known, agreed to participate in a predetermined

fraudulent protocol as a result of an unlawful financial arrangement with the Supplier Defendants

where Capiola and Sharma provided the Insureds with prescriptions for Fraudulent Equipment.

        185.    As a part of the fraudulent scheme, many of the Insureds in Exhibit “1” were,

subsequent to their involvement in minor “fender-bender” motor vehicle accidents, purportedly

referred to NY Sports & Joints for an orthopedic consult and ultimately underwent minimally

invasive arthroscopic surgery on a shoulder, knee, ankle or elbow.

        186.    Virtually every Insured identified in Exhibit “1” who treated with NY Sports &

Joints – including Capiola or Sharma – underwent a minor arthroscopic surgery and was issued a

virtually identical prescription for a CPM and a CTU for a period between two and four weeks.

        187.    In keeping with the fact that the prescriptions issued by Capiola and Sharma to the

Insureds identified in Exhibit “1” were not medically necessary and were provided pursuant to a

predetermined fraudulent protocol, the prescriptions for Fraudulent Equipment were written

without evaluating each Insured’s individual post-surgical presentation to determine whether and

what type of DME was medically necessary for the Insured’s post-surgical recovery.
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 42 of 73 PageID #: 42




       188.    Additionally, Capiola and Sharma issued the prescriptions for Fraudulent

Equipment regardless of the type of motor vehicle accident, the age of each patient, each patient’s

physical condition, each patient’s subjective post-operative complaints, or whether each patient

would actually use the Fraudulent Equipment.

       189.    Instead, in virtually all cases, the prescriptions for Fraudulent Equipment by

Capiola and Sharma to the Insureds identified in Exhibit “1” was based upon the predetermined

fraudulent protocol established with the Supplier Defendants.

       190.    For example:

               (i)     On August 30, 2017 a patient named AM was purportedly involved in a
                       motor vehicle accident. On August 10, 2018 Sharma, on behalf of NY
                       Sports & Joints, purportedly performed arthroscopic surgery on AM’s left
                       ankle. After the surgery, Sharma issued AM a prescription for a CTU and
                       CPM for four weeks that was provided to the Supplier Defendants.

               (ii)    On June 15, 2018 a patient named EL was purportedly involved in a motor
                       vehicle accident. On June 26, 2019 Capiola, on behalf of NY Sports &
                       Joints, purportedly performed arthroscopic surgery on EL’ left knee. After
                       the surgery, Capiola issued EL a prescription for a CTU for three weeks
                       and CPM for three weeks that was provided to the Supplier Defendants.

               (iii)   On August 3, 2018 a patient named GM was purportedly involved in a
                       motor vehicle accident. On January 4, 2019 Sharma, on behalf of NY
                       Sports & Joints, purportedly performed arthroscopic surgery on GM’s left
                       ankle. After the surgery, Sharma issued GM a prescription for a CTU and
                       CPM for four weeks that was provided to the Supplier Defendants.

               (iv)    On August 21, 2018 a patient named CA was purportedly involved in a
                       motor vehicle accident. On November 1, 2019 Sharma, on behalf of NY
                       Sports & Joints, purportedly performed arthroscopic surgery on CA’s right
                       ankle. After the surgery, Sharma issued CA a prescription for a CTU and
                       CPM for four weeks that was provided to the Supplier Defendants.

               (v)     On October 3, 2018 a patient named TK was purportedly involved in a
                       motor vehicle accident. On February 7, 2019 Capiola, on behalf of NY
                       Sports & Joints, purportedly performed arthroscopic surgery on TK’s right
                       knee. After the surgery, Capiola issued TK a prescription for a CTU for
                       two weeks and a CPM for four weeks that was provided to the Supplier
                       Defendants.
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 43 of 73 PageID #: 43




              (vi)    On December 3, 2018 a patient named SM was purportedly involved in a
                      motor vehicle accident. On January 25, 2019 Sharma, on behalf of NY
                      Sports & Joints, purportedly performed arthroscopic surgery on SM’s left
                      ankle. After the surgery, Sharma issued SM a prescription for a CTU and
                      CPM for four weeks that was provided to the Supplier Defendants.

              (vii)   On February 13, 2019 a patient named FM was purportedly involved in a
                      motor vehicle accident. On November 7, 2019 Capiola, on behalf of NY
                      Sports & Joints, purportedly performed arthroscopic surgery on FM’s left
                      shoulder. After the surgery, Capiola issued FM a prescription for a CTU for
                      two weeks and a CPM for four weeks that was provided to the Supplier
                      Defendants.

              (viii) On May 11, 2019 a patient named NM was purportedly involved in a motor
                     vehicle accident. On October 3, 2019 Capiola, on behalf of NY Sports &
                     Joints, purportedly performed an arthroscopic surgery on NM’s right
                     shoulder. After the surgery, Capiola issued NM a prescription for a CTU
                     for two weeks and CPM for four weeks that was provided to the Supplier
                     Defendants.

              (ix)    On August 27, 2019 a patient named LT was purportedly involved in a
                      motor vehicle accident. On December 5, 2019 Capiola, on behalf of NY
                      Joints & Sports, purportedly performed arthroscopic surgery on LT’s right
                      shoulder. After the surgery, Capiola issued LT a prescription for a CTU for
                      two weeks and a CPM for four weeks that was provided to the Supplier
                      Defendants.

              (x)     On March 16, 2019 a patient named ES was purportedly involved in a
                      motor vehicle accident. On October 4, 2019 Sharma, on behalf of NY
                      Sports & Joints purportedly performed arthroscopic surgery on ES’s right
                      ankle. After the surgery, Sharma issued ES a prescription for a CTU and
                      CPM for four weeks that was provided to the Supplier Defendants.

       191.   These are only representative examples. In fact, virtually all of the Insureds

identified in Exhibit “1” that underwent surgeries performed by Capiola and Sharma received

virtually identical prescriptions for a CTU and CPM for a period between two and four weeks that

was provided to the Supplier Defendants.

       192.   In keeping with the fact that the prescriptions issued by Capiola and Sharma to the

Insureds identified in Exhibit “1” were not medically necessary and were provided pursuant to a

predetermined fraudulent protocol, the Fraudulent Equipment prescribed by Capiola and Sharma
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 44 of 73 PageID #: 44




did not provide any medical benefit to Insureds as the Insureds could completely recover full

range of motion with limited physical therapy after their minimally invasive procedures.

       193.    As explained above, in a legitimate setting, there are only a limited number of

circumstances where CTUs and CPMs are medically necessary to aid in a patient’s recovery.

       194.    Similar to the prescriptions from Diwan and Rispoli, and in keeping with the fact

that the Fraudulent Equipment prescribed by Sharma and Capiola were not medically necessary

and were provided pursuant to a predetermined fraudulent protocol, Sharma and Capiola virtually

always prescribed CPMs and CTU’s to the Insureds identified in Exhibit “1” after minimally

invasive arthroscopic surgeries when the Insureds were also receiving physical therapy.

       195.    Even if there was a medically necessary reason for issuing CPMs to the Insureds

identified in Exhibit “1”, which there was not, the CPMs prescribed by Sharma and Capiola were

not medically necessary and were provided pursuant to a predetermined fraudulent protocol

because they virtually always prescribed CPMs for periods of two to four weeks when CPMs are

only helpful for a short term period of less than 10 days.

       196.    Additionally, the CTUs that were prescribed by Sharma and Capiola to the

Insureds identified in Exhibit “1” were not medically necessary and were provided pursuant to a

predetermined fraudulent protocol because they did not provide any additional medical benefit to

Insureds.

       197.    In keeping with the fact that the CTUs prescribed by Sharma and Capiola were not

medically necessary, and were provided pursuant to a predetermined fraudulent protocol, virtually

always prescribed CTUs when there was no objective evidence that the Insureds were unable to

use an ice pack.
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 45 of 73 PageID #: 45




       198.    Even if there was a medically necessary reason for issuing CTUs to the Insureds

identified in Exhibit “1”, which there was not, the CTUs prescribed by Sharma and Capiola were

not medically necessary and were provided pursuant to a predetermined fraudulent protocol

because Sharma and Capiola virtually always prescribed CTUs for periods of two to four weeks at

a time when CTUs are only helpful, in lieu of an ice pack, for the first 48 hours after surgery.

       199.    In also keeping with the fact that the prescriptions by Capiola and Sharma to the

Insureds identified in Exhibit “1” were not medically necessary but were based upon a

predetermined fraudulent protocol, neither Capiola nor Sharma ever indicated in their surgery

reports or any other report why they prescribed the Fraudulent Equipment, or even – more

generally – that they prescribed the Fraudulent Equipment.

       200.    Moreover, and in also keeping with the fact that the prescriptions issued by

Capiola and Sharma were pursuant to a predetermined fraudulent protocol, when the Insureds

conducted a follow-up examination with a healthcare provider from NY Sports & Joints

subsequent to the surgeries performed by Capiola or Sharma, the follow-up examinations virtually

never documented the prescription or continuous use of the Fraudulent Equipment.

       201.    Furthermore, and in keeping with the fact that the prescriptions issued by Sharma

to the Insureds identified in Exhibit “1” were not medically necessary and were provided pursuant

to a predetermined fraudulent protocol, virtually all of the prescriptions issued by Sharma were

issued using pre-printed, check-box style prescription forms that did not contain an original

signature from Sharma.

       202.    In keeping with the fact that the prescriptions by Sharma for the Fraudulent

Equipment identified in Exhibit “1” were not originals, virtually all of the prescriptions were

based upon a photocopy or a stamp of Sharma’s signature.
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 46 of 73 PageID #: 46




       203.    Upon information and belief, as part of the predetermined fraudulent protocol with

the Supplier Defendants, either directly or through third-parties who are presently unidentifiable,

Sharma either used or permitted someone else to use a photocopy or stamp of his signature to

issue the medically unnecessary prescriptions.

       D.      The Unlawful Distribution of Fraudulent Equipment by Reliable CPM to
               Insureds Without Valid Prescriptions

       204.    Reliable CPM is not a licensed medical professional corporation and neither

Dadashev nor Solomonov are licensed healthcare providers. As such, the Supplier Defendants

were not lawfully permitted to rent DME to an Insured without a valid prescription from a

licensed healthcare professional.

       205.    In a significant majority of the fraudulent claims identified in Exhibit “1” the

Supplier Defendants improperly provided DME to Insureds without a valid prescription from a

licensed healthcare provider because the prescriptions were unlawfully duplicated.

       206.    For example, and as described above, as part of the predetermined fraudulent

protocol between Diwan and Rispoli and the Supplier Defendants, the Supplier Defendants were

provided with duplicated, previously filled out and signed, prescriptions for medically

unnecessary Fraudulent Equipment that were used as the basis to support the charges for many

Insureds identified in Exhibit “1”.

       207.    In fact, a significant portion of the fraudulent charges identified in Exhibit “1”

were based upon two unlawfully duplicated Official New York State Prescription forms that were

previously filled out and signed by Diwan (the “Duplicated Diwan Prescriptions”), and four

unlawfully duplicated State of New Jersey Prescription Blanks that were previously filled out and

signed by Rispoli (the “Duplicated Rispoli Prescriptions”) (collectively the “Duplicated

Prescriptions”).
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 47 of 73 PageID #: 47




       208.   The Duplicated Diwan Prescriptions were virtually always issued in one of two

ways, as follows:

              (i)        An Official New York State Prescription form with prescription
                         identification number “0SPMCS 44” contained Diwan’s signature and a
                         prescription for a “Cryotherapy/CPM” for a “knee x 6 wks.” This
                         prescription would be modified to indicate the left or right knee.

              (ii)       An Official New York State Prescription form with prescription
                         identification number “0SPMCS 45” contained Diwan’s signature and a
                         prescription for a “Cryotherapy/CPM” for a “shoulder 6 wks.” This
                         prescription would be modified to indicate the left or right shoulder.

       209.   The Duplicated Rispoli Prescriptions were virtually always prescribed in one of

four ways, as follows:

              (i)        A State of New Jersey Prescription Blank with prescription identification
                         number “MSJMY0812000951” contained Rispoli’s signature and a
                         prescription for a “Cryotherapy/CPM to Right Knee x 6 wks (six) Monitor
                         Skin Tolerance to Modalities.”

              (ii)       A State of New Jersey Prescription Blank with prescription identification
                         number “MSJMY0812000952” contained Rispoli’s signature and a
                         prescription for a “Cryotherapy/CPM to Left Knee x 6 wks (six) Monitor
                         Skin Tolerance to Modalities.”

              (iii)      A State of New Jersey Prescription Blank with prescription identification
                         number “MSJMY0812000953” contained Rispoli’s signature and a
                         prescription for a “Cryotherapy/CPM to Left Shoulder x 6 wks (six)
                         Monitor Skin Tolerance to Modalities.”

              (iv)       A State of New Jersey Prescription Blank with prescription identification
                         number “MSJMY0812000954” contained Rispoli’s signature and a
                         prescription for a “Cryotherapy/CPM to Right Shoulder x 6 wks (six)
                         Monitor Skin Tolerance to Modalities.”

       210.   In keeping with the fact that virtually all of the charges identified in Exhibit “1”

based upon prescriptions from Diwan were from the unlawful Duplicated Diwan Prescriptions,

the Supplier Defendants submitted charges to GEICO for Fraudulent Equipment purportedly

provided to multiple Insureds and attached Official New York State Prescription forms signed by
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 48 of 73 PageID #: 48




Diwan that contained the unique prescription identification numbers associated within the

Duplicated Diwan Prescriptions.

         211.   In keeping with the fact that virtually all of the charges identified in Exhibit “1”

based upon prescriptions from Rispoli were from the unlawful Duplicated Rispoli Prescriptions,

the Supplier Defendants submitted charges to GEICO for Fraudulent Equipment purportedly

provided to multiple Insureds and attached State of New Jersey Prescription Blank forms signed

by Rispoli that contained the unique prescription identification numbers associated within the

Duplicated Rispoli Prescriptions.

         212.   In a legitimate setting, healthcare providers use Official New York State

Prescription forms and State of New Jersey Prescription Blank forms to issue prescriptions for a

variety of matters. Moreover, when a healthcare provider legitimately issues a prescription using

an Official New York State Prescription form or State of New Jersey Prescription Blank, the

healthcare provider will only be able to use each form on one occasion.

         213.   Each Official New York State Prescription form and State of New Jersey

Prescription Blank can only be used on one occasion because each form has a unique prescription

identification number, which is an alphanumeric number and corresponding barcode.

         214.   Moreover, when a copy is made of an Official New York State Prescription form,

the word “VOID” appears multiple times on the form.

         215.   Both the inclusion of a unique prescription identification code on each prescription

form and the appearance of the word “VOID” on a prescription when it is photocopied are

security features designed to deter the unlawful duplication of previously filled prescription

forms.
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 49 of 73 PageID #: 49




       216.    In a legitimate setting, a healthcare provider using an Official New York State

Prescription form or a State of New Jersey Prescription Blank form provides each patient with an

individual prescription form that contains a unique identification number for each prescription.

       217.    By contrast, the Supplier Defendants submitted charges to GEICO for multiple

Insureds identified in Exhibit “1” that were based upon one of the Duplicated Prescriptions that

contained the same unique prescription identification number.

   218.        For example:

               (i)     On March 24, 2018, a patient named SM was purportedly involved in a
                       motor vehicle accident. On or around September 21, 2018 an Official New
                       York State Prescription form was provided to the Supplier Defendants in
                       the name of SM with a prescription for “Cryotherapy/CPM to L-Knee 6
                       wks”. The prescription was signed by Diwan and contained the unique
                       prescription identification number 0SPMCS44. Based upon this
                       prescription, the Supplier Defendants submitted charges to GEICO totaling
                       more than $5,000.00.

               (ii)    On May 12, 2018, a patient named BM was purportedly involved in a
                       motor vehicle accident. On or around February 20, 2019 an Official New
                       York State Prescription form was provided to the Supplier Defendants in
                       the name of BM with a prescription for “Cryotherapy/CPM to R-Knee 6
                       wks”. The prescription was signed by Diwan and contained the unique
                       prescription identification number 0SPMCS44. Based upon this
                       prescription, the Supplier Defendants submitted charges to GEICO totaling
                       more than $5,000.00.

               (iii)   On August 8, 2018, a patient named RB was purportedly involved in a
                       motor vehicle accident. On or around December 19, 2018 an Official New
                       York State Prescription form was provided to the Supplier Defendants in
                       the name of RB with a prescription for “Cryotherapy/CPM to L-Knee 6
                       wks”. The prescription was signed by Diwan and contained the unique
                       prescription identification number 0SPMCS44. Based upon this
                       prescription, the Supplier Defendants submitted charges to GEICO totaling
                       more than $5,000.00.

               (iv)    On September 22, 2018, a patient named EE was purportedly involved in a
                       motor vehicle accident. On or around January 16, 2019 an Official New
                       York State Prescription form was provided to the Supplier Defendants in
                       the name of EE with a prescription for “Cryotherapy/CPM to R-Knee 6
                       wks”. The prescription was signed by Diwan and contained the unique
                       prescription identification number 0SPMCS44. Based upon this
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 50 of 73 PageID #: 50




                    prescription, the Supplier Defendants submitted charges to GEICO totaling
                    more than $5,000.00.

            (v)     On November 17, 2018, a patient named ND was purportedly involved in a
                    motor vehicle accident. On or around January 23, 2019 an Official New
                    York State Prescription form was provided to the Supplier Defendants in
                    the name of ND with a prescription for “Cryotherapy/CPM to R-Shoulder 6
                    wks”. The prescription was signed by Diwan and contained the unique
                    prescription identification number 0SPMCS45. Based upon this
                    prescription, the Supplier Defendants submitted charges to GEICO totaling
                    more than $5,000.00.

            (vi)    On November 21, 2018, a patient named RC was purportedly involved in a
                    motor vehicle accident. On or around March 6, 2019, an Official New York
                    State Prescription form was provided to the Supplier Defendants in the
                    name of RC with a prescription for “Cryotherapy/CPM to R-Shoulder 6
                    wks”. The prescription was signed by Diwan and contained the unique
                    prescription identification number 0SPMCS45. Based upon this
                    prescription, the Supplier Defendants submitted charges to GEICO totaling
                    more than $5,000.00.

            (vii)   On December 22, 2018, a patient named DR was purportedly involved in a
                    motor vehicle accident. On or around February 6, 2019, an Official New
                    York State Prescription form was provided to the Supplier Defendants in
                    the name of DR with a prescription for “Cryotherapy/CPM to R-Shoulder 6
                    wks”. The prescription was signed by Diwan and contained the unique
                    prescription identification number 0SPMCS45. Based upon this
                    prescription, the Supplier Defendants submitted charges to GEICO totaling
                    more than $5,000.00.

            (viii) On December 30, 2018, a patient named WB was purportedly involved in a
                   motor vehicle accident. On or around April 26, 2019 a New Jersey
                   Prescription Blank form was provided to the Supplier Defendants in the
                   name of WB with a prescription for “Cryotherapy/CPM to Left Knee 6 wks
                   (six) Monitor Skin Tolerance to Modalities”. The prescription was signed
                   by Rispoli and contains the unique prescription identification number
                   MSJMY0814000952. Based upon this prescription, the Supplier
                   Defendants submitted charges to GEICO totaling more than $5,000.00.

            (ix)    On January 3, 2019, a patient named CE was purportedly involved in a
                    motor vehicle accident. On or around May 15, 2019, an Official New York
                    State Prescription form was provided to the Supplier Defendants in the
                    name of CE with a prescription for “Cryotherapy/CPM to L-Shoulder 6
                    wks”. The prescription was signed by Diwan and contained the unique
                    prescription identification number 0SPMCS45. Based upon this
                    prescription, the Supplier Defendants submitted charges to GEICO totaling
                    more than $5,000.00.
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 51 of 73 PageID #: 51




            (x)     On January 15, 2019, a patient named LD was purportedly involved in a
                    motor vehicle accident. On or around April 19, 2019, an Official New York
                    State Prescription form was provided to the Supplier Defendants in the
                    name of LD with a prescription for “Cryotherapy/CPM to L-Shoulder 6
                    wks”. The prescription was signed by Diwan and contained the unique
                    prescription identification number 0SPMCS45. Based upon this
                    prescription, the Supplier Defendants submitted charges to GEICO totaling
                    more than $5,000.00.

            (xi)    On January 25, 2019, a patient named ET was purportedly involved in a
                    motor vehicle accident. On or around June 13, 2019 a New Jersey
                    Prescription Blank form was provided to the Supplier Defendants in the
                    name of ET with a prescription for “Cryotherapy/CPM to Left Shoulder 6
                    wks (six) Monitor Skin Tolerance to Modalities”. The prescription was
                    signed by Rispoli and contains the unique prescription identification
                    number MSJMY0814000953. Based upon this prescription, the Supplier
                    Defendants submitted charges to GEICO totaling more than $5,000.00.

            (xii)   On February 7, 2019, a patient named NG was purportedly involved in a
                    motor vehicle accident. A New Jersey Prescription Blank form that was not
                    dated was provided to the Supplier Defendants in the name of NG with a
                    prescription for “Cryotherapy/CPM to Right Shoulder 6 wks (six) Monitor
                    Skin Tolerance to Modalities”. The prescription was signed by Rispoli and
                    contains      the    unique     prescription    identification    number
                    MSJMY0814000954. Based upon this prescription, the Supplier
                    Defendants submitted charges to GEICO totaling more than $5,000.00.

            (xiii) On March 19, 2019, a patient named MR was purportedly involved in a
                   motor vehicle accident. On or around September 12, 2019 a New Jersey
                   Prescription Blank form was provided to the Supplier Defendants in the
                   name of MR with a prescription for “Cryotherapy/CPM to Right Shoulder
                   6 wks (six) Monitor Skin Tolerance to Modalities”. The prescription was
                   signed by Rispoli and contains the unique prescription identification
                   number MSJMY0814000954. Based upon this prescription, the Supplier
                   Defendants submitted charges to GEICO totaling more than $5,000.00.

            (xiv)   On March 27, 2019, a patient named DO was purportedly involved in a
                    motor vehicle accident. On or around June 5, 2019 an Official New York
                    State Prescription form was provided to the Supplier Defendants in the
                    name of DO with a prescription for “Cryotherapy/CPM to L Knee 6 wks”.
                    The prescription was signed by Diwan and contained the unique
                    prescription identification number 0SPMCS44. Based upon this
                    prescription, the Supplier Defendants submitted charges to GEICO totaling
                    more than $5,000.00.

            (xv)    On May 6, 2019, a patient named SE was purportedly involved in a motor
                    vehicle accident. On or around July 12, 2019 a New Jersey Prescription
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 52 of 73 PageID #: 52




                    Blank form was provided to the Supplier Defendants in the name of SE
                    with a prescription for “Cryotherapy/CPM to Right Shoulder 6 wks (six)
                    Monitor Skin Tolerance to Modalities”. The prescription was signed by
                    Rispoli and contains the unique prescription identification number
                    MSJMY0814000954. Based upon this prescription, the Supplier
                    Defendants submitted charges to GEICO totaling more than $5,000.00.

            (xvi)   On May 11, 2019, a patient named AF was purportedly involved in a motor
                    vehicle accident. On or around September 12, 2019 an Official New York
                    State Prescription form was provided to the Supplier Defendants in the
                    name of AF with a prescription for “Cryotherapy/CPM to Right Knee 6
                    wks (six) Monitor Skin Tolerance to Modalities”. The prescription was
                    signed by Rispoli and contains the unique prescription identification
                    number MSJMY0814000951. Based upon this prescription, the Supplier
                    Defendants submitted charges to GEICO totaling over $5,000.00.

            (xvii) On June 3, 2019, a patient named PW was purportedly involved in a motor
                   vehicle accident. On or around September 12, 2019 a New Jersey
                   Prescription Blank form was provided to the Supplier Defendants in the
                   name of PW with a prescription for “Cryotherapy/CPM to Right Shoulder 6
                   wks (six) Monitor Skin Tolerance to Modalities”. The prescription was
                   signed by Rispoli and contains the unique prescription identification
                   number MSJMY0814000954. Based upon this prescription, the Supplier
                   Defendants submitted charges to GEICO totaling nearly $3,000.00.

            (xviii) On June 7, 2019, a patient named OW was purportedly involved in a motor
                    vehicle accident. On or around September 12, 2019 a New Jersey
                    Prescription Blank form was provided to the Supplier Defendants in the
                    name of OW with a prescription for “Cryotherapy/CPM to Left Shoulder 6
                    wks (six) Monitor Skin Tolerance to Modalities”. The prescription was
                    signed by Rispoli and contains the unique prescription identification
                    number MSJMY0814000953. Based upon this prescription, the Supplier
                    Defendants submitted charges to GEICO totaling more than $5,000.00.

            (xix)   On June 24, 2019, a patient named LW was purportedly involved in a
                    motor vehicle accident. On or around August 18, 2019 a New Jersey
                    Prescription Blank form was provided to the Supplier Defendants in the
                    name of LW with a prescription for “Cryotherapy/CPM to Right Shoulder
                    6 wks (six) Monitor Skin Tolerance to Modalities”. The prescription was
                    signed by Rispoli and contains the unique prescription identification
                    number MSJMY0814000954. Based upon this prescription, the Supplier
                    Defendants submitted charges to GEICO totaling nearly $3,000.00.

            (xx)    On July 7, 2019, a patient named JM was purportedly involved in a motor
                    vehicle accident. On or around August 29, 2019 a New Jersey Prescription
                    Blank form was provided to the Supplier Defendants in the name of JM
                    with a prescription for “Cryotherapy/CPM to Left Shoulder 6 wks (six)
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 53 of 73 PageID #: 53




                    Monitor Skin Tolerance to Modalities”. The prescription was signed by
                    Rispoli and contains the unique prescription identification number
                    MSJMY0814000953. Based upon this prescription, the Supplier
                    Defendants submitted charges to GEICO totaling more than $5,000.00.

            (xxi)   On July 25, 2019, a patient named JS was purportedly involved in a motor
                    vehicle accident. On or around September 12, 2019 a New Jersey
                    Prescription Blank form was provided to the Supplier Defendants in the
                    name of JS with a prescription for “Cryotherapy/CPM to Left Shoulder 6
                    wks (six) Monitor Skin Tolerance to Modalities”. The prescription was
                    signed by Rispoli and contains the unique prescription identification
                    number MSJMY0814000953. Based upon this prescription, the Supplier
                    Defendants submitted charges to GEICO totaling more than $5,000.00.

            (xxii) On July 29, 2019, a patient named JS was purportedly involved in a motor
                   vehicle accident. On or around October 17, 2019 a New Jersey Prescription
                   Blank form was provided to the Supplier Defendants in the name of JS with
                   a prescription for “Cryotherapy/CPM to Left Shoulder 6 wks (six) Monitor
                   Skin Tolerance to Modalities”. The prescription was signed by Rispoli and
                   contains      the     unique    prescription    identification    number
                   MSJMY0814000953. Based upon this prescription, the Supplier
                   Defendants submitted charges to GEICO totaling more than $5,000.00.

            (xxiii) On August 20, 2019, a patient named TW was purportedly involved in a
                    motor vehicle accident. On or around January 30, 2020 an Official New
                    York State Prescription form was provided to the Supplier Defendants in
                    the name of TW with a prescription for “Cryotherapy/CPM to Right Knee
                    6 wks (six) Monitor Skin Tolerance to Modalities”. The prescription was
                    signed by Rispoli and contains the unique prescription identification
                    number MSJMY0814000951. Based upon this prescription, the Supplier
                    Defendants submitted charges to GEICO totaling over $5,000.00.

            (xxiv) On September 18, 2019, a patient named LP was purportedly involved in a
                   motor vehicle accident. On or around October 24, 2019 a State of New
                   Jersey Prescription Blank form was provided to the Supplier Defendants in
                   the name of LP with a prescription for “Cryotherapy/CPM to Left Knee 6
                   wks (six) Monitor Skin Tolerance to Modalities”. The prescription was
                   signed by Rispoli and contains the unique prescription identification
                   number MSJMY0814000952. Based upon this prescription, the Supplier
                   Defendants submitted charges to GEICO totaling more than $5,000.00.

            (xxv) On October 19, 2019, a patient named JC was purportedly involved in a
                  motor vehicle accident. On or around December 12, 2019 a New Jersey
                  Prescription Blank form was provided to the Supplier Defendants in the
                  name of JC with a prescription for “Cryotherapy/CPM to Left Knee 6 wks
                  (six) Monitor Skin Tolerance to Modalities”. The prescription was signed
                  by Rispoli and contains the unique prescription identification number
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 54 of 73 PageID #: 54




                       MSJMY0814000952. Based upon this prescription, the Supplier
                       Defendants submitted charges to GEICO totaling nearly $3,000.00.

       219.    These are only representative examples. Virtually all of the fraudulent charges

identified in Exhibit “1” that were based upon prescriptions issued by Diwan and Rispoli were

unlawful Duplicated Prescriptions as shown by multiple Insureds obtaining prescriptions

containing the same unique prescription identification number.

       220.    In keeping with the fact that the fraudulent charges identified in Exhibit “1” based

on the Duplicated Diwan Prescriptions were unlawful, all of the Duplicated Diwan Prescriptions

were void as the word “VOID” was contained multiple times on each of the Duplicated Diwan

Prescriptions received by the Supplier Defendants.

       221.    Upon information and belief, the Supplier Defendants knew that the prescriptions

from Diwan and Rispoli that supported the charges identified in Exhibit “1” were unlawful, as it

was part of the fraudulent scheme created between the Supplier Defendants and Diwan and

Rispoli as a result of the unlawful financial arrangement, either directly or through presently

unidentified third-parties.

       222.    Despite the Supplier Defendants knowing that the prescriptions received from

Diwan and Rispoli were unlawful, the Supplier Defendants submitted the Duplicated

Prescriptions to GEICO as the basis to support the fraudulent charges identified in Exhibit “1”

solely for their own financial enrichment.

       223.    To the extent that the Supplier Defendants actually provided the Fraudulent

Equipment to the Insureds, the Fraudulent Equipment was unlawfully prescribed by the Supplier

Defendants because the prescriptions used as a basis to support the charges identified in Exhibit

“1” were unlawfully duplicated. As a result, the Supplier Defendants were never eligible for

reimbursement of No-Fault Benefits.
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 55 of 73 PageID #: 55




       E.      The Supplier Defendants’ Fraudulent Billing for DME

       224.    In addition to misrepresenting that the Fraudulent Equipment were based upon

lawful prescriptions for medically necessary DME from healthcare providers, the bills submitted

to GEICO and other New York automobile insurers by the Supplier Defendants were also

fraudulent in that they misrepresented the permissible reimbursement amounts for the Fraudulent

Equipment.

       225.    In the bills and other documents submitted to GEICO, the Supplier Defendants

misrepresented that the prescriptions relating to Fraudulent Equipment were for reasonable and

medically necessary items when the prescriptions for Fraudulent Equipment were based – not

upon medical necessity but – solely on predetermined fraudulent protocols due to the unlawful

financial arrangements between the Supplier Defendants and healthcare providers, including the

Referral Defendants, either directly or through third-parties who are not presently known.

       226.    Further, the Supplier Defendants misrepresented in the bills submitted to GEICO

that the Fraudulent Equipment purportedly provided to Insureds were based upon lawful

prescriptions when many of the charges identified in Exhibit “1” were based upon unlawfully

duplicated Official New York State Prescription forms and State of New Jersey Prescription

Blank forms.

       227.    Moreover, the bills submitted to GEICO by the Supplier Defendants fraudulently

misrepresented that the charges for the DME that was rented and the accessories that were

provided were for permissible reimbursement rates, when they were not.

       228.    As stated above, the New York Fee Schedule sets forth a maximum permissible

rental charge, on a monthly basis, for renting equipment, supplies and services. For Non-Fee

Schedule items, which includes the Fraudulent Equipment, the total monthly rental charges for
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 56 of 73 PageID #: 56




equipment, supplies, and services is no greater than the average monthly cost to the general

public.

          229.   When the Supplier Defendants’ submitted bills to GEICO seeking payment for the

Fraudulent Equipment, each of the charges identified HCPCS codes that were used to describe the

items purportedly rented or provided to the Insureds.

          230.   When the Supplier Defendants submitted bills to GEICO seeking payment for the

rental of Non-Fee Schedule items, which included CTUs billed under HCPCS Code E0217 and

CPMs billed under HCPCS Codes E0935 and E0936, the Supplier Defendants fraudulently

misrepresented that the charges were within the maximum permissible amount.

          231.   As shown by the charges identified in Exhibit “1”, when the Supplier Defendants

submitted bills to GEICO for the rental of CTUs, the rentals were for periods between two and six

weeks and at a rate of $49.99 per day, resulting in charges between $699.86 and $2,099.68 per

Insured.

          232.   The charges submitted by the Supplier Defendants fraudulently misrepresented the

maximum reimbursement amount for the rental of CTUs as the cost to the public for the devices

is only a fraction of what was charged to GEICO.

          233.   During GEICO’s investigation into the Supplier Defendants, GEICO was able to

determine that the rental price available to the public for similar CTUs. For example, CTUs were

available for rent via the internet at: (i) Oswaldspharmacy.com for $30.00 per week or $90.00 per

month; (ii) renticetherapy.com for $110 per month; (iii) Dmes.com for $75.00 per two weeks; and

(iv) bellevuehealthcare.com for $55.00 per month.

          234.   In virtually all of the charges submitted to GEICO for the rental of CTUs, the

Supplier Defendants fraudulently sought reimbursement at a rate of $49.99 per day when the
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 57 of 73 PageID #: 57




maximum reimbursement charge was no greater than the cost to the general public, which was at

maximum a rate between approximately $5.00 per day for a two-week period and $3.00 per day

for a six-week period.

       235.    In keeping with the fact that the rental prices for CTUs were grossly above the

price to the general public for renting such equipment, the cheap and inexpensive CTUs that were

provided to the Insureds were generally available for purchase for less than $200.00, which is the

equivalent of a four-day rental at the rates submitted by the Supplier Defendants.

       236.    As also identified in Exhibit “1”, when the Supplier Defendants submitted bills to

GEICO for the rental of shoulder, ankle, and elbow CPMs under HCPCS Code E0936, the rentals

were for periods between two and six weeks and at a rate of $85.00 per day, resulting in charges

between $1,190.00 to $3,570.00 per Insured.

       237.    The charges submitted by the Supplier Defendants fraudulently misrepresented the

maximum reimbursement amount for the rental of shoulder, ankle, and elbow CPMs under

HCPCS Code E0936 as the cost to the public for the devices is only a fraction of what was

charged to GEICO.

       238.    During GEICO’s investigation into the Supplier Defendants, GEICO was able to

determine that the rental price available to the public for similar shoulder, elbow, and knee CPMs.

       239.    For example, shoulder CPMs were available for rent via the internet at

medcomgroup.com for $775.00 per two-week period and $1,275.00 for a six-week period.

Similarly, elbow CPMs and ankle CPMs were available for rent via the internet at

medcomgroup.com for $775.00 per two-week period and $1,175.00 for a six-week period.

       240.    In virtually all of the charges submitted to GEICO for the rental of CPMs under

HCPCS Code E0936, the Supplier Defendants fraudulently sought reimbursement at a rate of
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 58 of 73 PageID #: 58




$85.00 per day, when the maximum reimbursement charge was no greater than the cost to the

general public, which was at maximum a rate between approximately $55.00 per day for a two-

week period and $30.00 per day for a six-week period.

       241.    The charges identified in Exhibit “1” also show that when the Supplier Defendants

submitted bills to GEICO for the rental of knee CPMs under HCPCS Code E0935, the rentals

were for periods between two and six weeks and at a rate of $85.00 per day, resulting in charges

between $1,190.00 to $3,570.00 per Insured.

       242.    The charges submitted by the Supplier Defendants fraudulently misrepresented the

maximum reimbursement amount for the rental of knee CPMs under HCPCS Code E0935 as the

cost to the public for the devices is only a fraction of what was charged to GEICO.

       243.    During GEICO’s investigation into the Supplier Defendants, GEICO was able to

determine that the rental price available to the public for similar knee CPMs. For example, knee

CPMs were available for rent via the internet at medcomgroup.com for, depending upon the

brand: (i)$375.00 per two-week period and $775.00 for a six-week period; or (ii) $425.00 per

two-week period and $825.00 per six-week period.

       244.    In virtually all of the charges submitted to GEICO for the rental of knee CPMs, the

Supplier Defendants fraudulently sought reimbursement at a rate of $85.00 per day when the

maximum reimbursement charge was no greater than the cost to the general public, which was at

maximum a rate between approximately $31.00 per day for a two-week period and $20.00 per day

for a six-week period.

       245.    In keeping with the fact that the charges for the rental of CPMs were grossly above

the maximum reimbursable amount, which is the price to the general public, the same type of

CPMs that were rented to the Insureds identified in Exhibit “1” were available for purchase at a
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 59 of 73 PageID #: 59




cost that is less than amount charged to GEICO by the Supplier Defendants for a four-week

rental.

          246.   In an effort to further their scheme, upon information and belief, the Supplier

Defendants purposefully avoided researching the cost to the general public of the Fraudulent

Equipment purportedly provided to the Defendants.

          247.   Upon information and belief, the Supplier Defendants purposefully avoided

researching the cost to the general public of Fraudulent Equipment they purportedly provided

because they knew that the Fraudulent Equipment they rented cost significantly less to the general

public than the amounts they charged and submitted to GEICO and other automobile insurers.

          248.   Along with the charges for the rental of CTUs and CPMs, the Supplier Defendants

virtually always submitted an additional charge of $99.99 for “DME Servicing, Parts Repair”

using HCPCS Code A9900 the first time they rented Fraudulent Equipment to an Insured.

          249.   However, the Supplier Defendants fraudulently misrepresented that they were

entitled to submit a charge for repairing or servicing rental DME using HCPCS Code A9900.

HCPCS Code A9900 is for the repair or replacement of the equipment or part for patient-owned

devices, not devices that are rented.

          250.   In keeping with the Supplier Defendants fraudulently submitted charges for

servicing the Fraudulent Equipment rented to Insureds using HCPCS Code A9900, the

reimbursement rate for rental DME includes all equipment, delivery, maintenance and repair

costs, parts, supplies and service for equipment set-up, and replacement of worn essential parts or

accessories.
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 60 of 73 PageID #: 60




       251.    By contrast, when the Supplier Defendants submitted charges to GEICO, and other

insurers, under HCPCS Code A9900, they were charging GEICO for services that were included

within the reimbursement rate of renting the Fraudulent Equipment.

       252.    The Supplier Defendants submitted charges to GEICO and other automobile

insurers using HCPCS Code A9900 in order to maximize the amount of No-Fault Benefits that

they could receive.

       253.    In each of the claims identified within Exhibit “1”, the Supplier Defendants

fraudulently misrepresented in the bills submitted to GEICO that the charges for the Fraudulent

Equipment were less than or equal to the maximum reimbursement amount for each item and that

they were entitled to reimbursement of the cost for purportedly servicing the rental DME.



III.   The Fraudulent Billing the Defendants Submitted or Caused to be Submitted to
       GEICO

       254.    To support their fraudulent charges, the Defendants systematically submitted or

caused to be submitted hundreds of NF-3 forms, HCFA-1500 forms, and/or treatment reports to

GEICO through and in the name of Reliable CPM, seeking payment for Fraudulent Equipment.

       255.    The NF-3 forms, HCFA-1500 forms and treatment reports that the Defendants

submitted or caused to be submitted to GEICO were false and misleading in the following

material respects:

               (i)    The NF-3 forms, HCFA-1500 forms, treatment reports, and prescriptions
                      uniformly misrepresented to GEICO that the Supplier Defendants provided
                      Fraudulent Equipment pursuant to prescriptions by licensed healthcare
                      providers for reasonable and medically necessary DME and therefore were
                      eligible to receive No-Fault Benefits. In fact, the Supplier Defendants were
                      not entitled to receive No-Fault Benefits because, to the extent that the
                      Supplier Defendants provided any of the Fraudulent Equipment, it was based
                      upon: (a) unlawful financial arrangements with healthcare providers,
                      including the Referral Defendants, either directly or through third-parties
                      who are presently unidentifiable; (b) predetermined fraudulent protocols
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 61 of 73 PageID #: 61




                      without regard for the medical necessity of the items; and (c) fraudulent,
                      duplicated, and void prescriptions issued by the Referral Defendants and
                      other healthcare providers.

               (ii)   The NF-3 forms, HCFA-1500 forms, treatment reports, and prescriptions
                      uniformly misrepresented to GEICO the reimbursement amount for Non-Fee
                      Schedule items and Fraudulent Equipment provided to the Insureds, to the
                      extent that the Supplier Defendants provided any Fraudulent Equipment, and
                      therefore were eligible to receive No-Fault Benefits. In fact, the Supplier
                      Defendants were not entitled to receive No-Fault Benefits because – to the
                      extent any Fraudulent Equipment was provided – the bills falsified that the
                      charges to GEICO were less than or equal to the maximum permissible
                      reimbursement amount for the charges identified in the NF-3 forms, HCFA-
                      1500 forms, treatment reports, and prescriptions.

IV.    The Defendants’ Fraudulent Concealment and GEICO’s Justifiable Reliance

       256.    The Defendants were legally and ethically obligated to act honestly and with

integrity in connection with the billing that they submitted, or caused to be submitted, to GEICO.

       257.    To induce GEICO to promptly pay the fraudulent charges for Fraudulent Equipment,

the Defendants systemically concealed their fraud and went to great lengths to accomplish this

concealment.

       258.    Specifically, they knowingly misrepresented and concealed that the prescriptions for

Fraudulent Equipment were – not based upon medical necessity but – based upon predetermined

fraudulent protocols as a result of unlawful financial arrangements, were provided to the Supplier

Defendants, and ultimately used as the basis to submit bills to GEICO in order to prevent GEICO

from discovering that Fraudulent Equipment were billed to GEICO for financial gain.

       259.    Additionally, the Defendants knowingly misrepresented and concealed that the

prescriptions for Fraudulent Equipment were based upon predetermined protocols and without

medical necessity in order to prevent GEICO from discovering that Fraudulent Equipment were

billed to GEICO for financial gain.
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 62 of 73 PageID #: 62




       260.    Furthermore, the Supplier Defendants failed to submit, with their initial

submissions, invoices or other documentation to corroborate the charges for the Fraudulent

Equipment.

       261.    Additionally, the Defendants knowingly misrepresented and concealed that the

Fraudulent Equipment was dispensed pursuant to unlawful, duplicated, and void prescriptions, in

order to prevent GEICO from discovering that the Fraudulent Equipment was billed to GEICO for

the Supplier Defendants’ financial gain.

       262.    Lastly, the Defendants knowingly misrepresented the permissible reimbursement

amount of the Fraudulent Equipment contained in the bills submitted by the Supplier Defendants to

GEICO in order to prevent GEICO from discovering that Fraudulent Equipment were billed to

GEICO for financial gain.

       263.    Once GEICO began to suspect that the Defendants were engaged in fraudulent

billing and treatment activities, GEICO requested that they submit additional verification,

including but not limited to, examinations under oath to determine whether the charges submitted

through the Defendants were legitimate. Nevertheless, in an attempt to conceal their fraud, the

Defendants failed and/or refused to respond to all of GEICO’s requests for verification of the

charges submitted.

       264.    GEICO maintains standard office practices and procedures that are designed to and

do ensure that no-fault claim denial forms or requests for additional verification of no-fault claims

are properly addressed and mailed in a timely manner in accordance with the No-Fault Laws.

       265.    In accordance with the No-Fault Laws, and GEICO’s standard office practices and

procedures, GEICO either: (i) timely and appropriately denied the pending claims for No-Fault

Benefits submitted through the Defendants; or (ii) timely issued requests for additional
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 63 of 73 PageID #: 63




verification with respect to all of the pending claims for No-Fault Benefits submitted through the

defendants (yet GEICO failed to obtain compliance with the requests for additional verification),

and, therefore, GEICO’s time to pay or deny the claims has not yet expired.

        266.    The Supplier Defendants hired law firms to pursue collection of the fraudulent

charges from GEICO and other insurers. These law firms routinely filed expensive and time-

consuming litigation against GEICO and other insurers if the charges were not promptly paid in

full.

        267.    GEICO is under statutory and contractual obligations to promptly and fairly process

claims within 30 days. The facially valid documents submitted to GEICO in support of the

fraudulent charges at issue, combined with the material misrepresentations and fraudulent litigation

activity described above, were designed to and did cause GEICO to rely upon them. As a result,

GEICO incurred damages of more than $290,000.00 based upon the fraudulent charges.

        268.    Based upon the Defendants’ material misrepresentations and other affirmative acts

to conceal their fraud from GEICO, GEICO did not discover and could not reasonably have

discovered that its damages were attributable to fraud until shortly before it filed this Complaint.

                                 FIRST CAUSE OF ACTION
                                    Against Reliable CPM
                      (Declaratory Judgment, 28 U.S.C. §§ 2201 and 2202)

        269.    GEICO repeats and realleges each and every allegation contained in paragraphs 1

through 268 of this Complaint as if fully set forth at length herein.

        270.    There is an actual case in controversy between GEICO and Reliable CPM regarding

more than $660,000.00 in fraudulent billing that has been submitted to GEICO in the name of

Reliable CPM.
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 64 of 73 PageID #: 64




       271.    Reliable CPM has no right to receive payment for any pending bills submitted to

GEICO because the bills submitted to GEICO for Fraudulent Equipment were based – not upon

medical necessity but – as a result of its participation in unlawful financial arrangements.

       272.    Reliable CPM also has no right to receive payment for any pending bills submitted

to GEICO because the bills submitted to GEICO were based – not upon medical necessity but –

pursuant to predetermined fraudulent protocols designed solely to financially enrich the Supplier

Defendants, the other Defendants, and others who are not presently known, rather than to treat the

Insureds.

       273.    Reliable CPM has no right to receive payment for any pending bills submitted to

GEICO because Reliable CPM purportedly provided Fraudulent Equipment as a result of

unlawful prescriptions issued by healthcare providers.

       274.    Reliable CPM has no right to receive payment for any pending bills submitted to

GEICO because – to the extent that Reliable CPM provided any Fraudulent Equipment – Reliable

CPM fraudulently misrepresented that the charges for Fraudulent Equipment contained within the

bills they submitted to GEICO were less than the maximum permissible reimbursement amount.

       275.    Accordingly, GEICO requests a judgment pursuant to the Declaratory Judgment

Act, 28 U.S.C. §§ 2201 and 2202, declaring that the Supplier Defendants have no right to receive

payment for any pending bills submitted to GEICO under the name of Reliable CPM.

                                 SECOND CAUSE OF ACTION
                                Against Solomonov and Dadashev
                             (Violation of RICO, 18 U.S.C. § 1962(c))

       276.    GEICO repeats and realleges each and every allegation contained in paragraphs 1

through 268 of this Complaint as if fully set forth at length herein.
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 65 of 73 PageID #: 65




       277.    Reliable CPM is an ongoing “enterprise,” as that term is defined in 18 U.S.C. §

1961(4), that engages in activities that affected interstate commerce.

       278.    Solomonov and Dadashev knowingly conducted and/or participated, directly or

indirectly, in the conduct of Reliable CPM’s affairs through a pattern of racketeering activity

consisting of repeated violations of the mail fraud statute, 18 U.S.C. § 1341, based upon the use of

the United States mails to submit or cause to be submitted hundreds of fraudulent charges on a

continuous basis for over four years seeking payments that Reliable CPM was not eligible to receive

under the New York No-Fault Laws because: (i) Reliable CPM submitted bills to GEICO for

Fraudulent Equipment that it purportedly provided to Insureds based upon prescriptions obtained

through unlawful financial arrangements; (ii) Reliable CPM submitted bills to GEICO for

Fraudulent Equipment that it purportedly provided to Insureds based – not upon medical necessity

but – upon predetermined protocols designed solely to financially enrich the Defendants; (iii)

Reliable CPM submitted bills to GEICO for Fraudulent Equipment purportedly provided to

Insureds without lawful prescriptions issued by healthcare providers who are licensed to issue

such prescriptions; and (iv) to the extent that Reliable CPM actually provided Fraudulent

Equipment to the Insureds, the bills to GEICO fraudulently mischaracterized the permissible

reimbursement amount for the Fraudulent Equipment. A representative sample of the fraudulent

billings and corresponding mailings submitted to GEICO that comprise the pattern of racketeering

activity identified through the date of this Complaint are described, in part, in the chart annexed

hereto as Exhibit “1”.

       279.    Reliable CPM’s business is racketeering activity, inasmuch as the enterprise exists

for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail fraud are the

regular way in which Solomonov and Dadashev operate Reliable CPM, insofar as Reliable CPM is
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 66 of 73 PageID #: 66




not engaged as a legitimate supplier of DME, and therefore, acts of mail fraud are essential in order

for Reliable CPM to function. Furthermore, the intricate planning required to carry out and conceal

the predicate acts of mail fraud implies a continued threat of criminal activity, as does the fact that

Solomonov and Dadashev continue to submit and attempt collection on the fraudulent billing

submitted by Reliable CPM to the present day.

          280.    Reliable CPM is engaged in inherently unlawful acts, inasmuch as it continues to

submit and attempt collection on fraudulent billing submitted to GEICO and other insurers. These

inherently unlawful acts are taken by Reliable CPM in pursuit of inherently unlawful goals –

namely, the theft of money from GEICO and other insurers through fraudulent no-fault billing.

          281.    GEICO has been injured in its business and property by reason of the above-

described conduct in that it has paid at least $290,000.00 pursuant to the fraudulent bills submitted

through Reliable CPM.

          282.    By reason of its injury, GEICO is entitled to treble damages, costs and reasonable

attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and

proper.

                                   THIRD CAUSE OF ACTION
                 Against Solomonov, Dadashev, Diwan, Rispoli, Sharma, and Capiola
                              (Violation of RICO, 18 U.S.C. § 1962(d))

          283.    GEICO repeats and realleges each and every allegation contained in paragraphs 1

through 268 of this Complaint as if fully set forth at length herein.

          284.    Reliable CPM is an ongoing “enterprise” as that term is defined in 18 U.S.C. §

1961(4), that engages in activities that affected interstate commerce.

          285.    Solomonov, Dadashev, Diwan, Rispoli, Sharma, Capiola, and John Doe Defendants

1-10 are owners of, employed by, or associated with the Reliable CPM enterprise.
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 67 of 73 PageID #: 67




       286.    Solomonov, Dadashev, Diwan, Rispoli, Sharma, Capiola, and John Doe Defendants

1-10 knowingly have agreed, combined, and conspired to conduct and/or participate, directly or

indirectly, in the conduct of Reliable CPM’s affairs through a pattern of racketeering activity

consisting of repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the

use of the United States mails to submit or cause to be submitted hundreds of fraudulent charges on

a continuous basis for approximately six years seeking payments that Reliable CPM was not

eligible to receive under the New York No-Fault Laws because: (i) Reliable CPM submitted bills to

GEICO for Fraudulent Equipment that it purportedly provided to Insureds based upon prescriptions

obtained through unlawful financial arrangements; (ii) Reliable CPM submitted bills to GEICO for

Fraudulent Equipment that it purportedly provided to Insureds based – not upon medical necessity

but – upon predetermined protocols designed solely to financially enrich the Defendants; (iii)

Reliable CPM submitted bills to GEICO for Fraudulent Equipment purportedly provided to

Insureds without lawful prescriptions issued by healthcare providers who are licensed to issue

such prescriptions; and (iv) to the extent that Reliable CPM actually provided Fraudulent

Equipment to the Insureds, the bills to GEICO fraudulently mischaracterized the permissible

reimbursement amount for the Fraudulent Equipment. A representative sample of the fraudulent

bills and corresponding mailings submitted to GEICO that comprise, in part, the pattern of

racketeering activity identified through the date of this Complaint are described, in part, in the chart

annexed hereto as Exhibit “1”. Each such mailing was made in furtherance of the mail fraud

scheme.

       287.    Solomonov, Dadashev, Diwan, Rispoli, Sharma, Capiola, and John Doe Defendants

1-10 knew of, agreed to, and acted in furtherance of the common and overall objective (i.e., to
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 68 of 73 PageID #: 68




defraud GEICO and other insurers of money) by submitting or facilitating the submission of the

fraudulent charges to GEICO.

          288.   GEICO has been injured in its business and property by reason of the above-

described conduct in that it has paid at least $290,000.00 pursuant to the fraudulent bills submitted

through Reliable CPM.

          289.   By reason of its injury, GEICO is entitled to treble damages, costs and reasonable

attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and

proper.

                                FOURTH CAUSE OF ACTION
                        Against Reliable CPM, Solomonov, and Dadashev
                                     (Common Law Fraud)

          290.   GEICO repeats and realleges each and every allegation contained in paragraphs 1

through 268 of this Complaint as if fully set forth at length herein.

          291.   Reliable CPM and Solomonov and Dadashev intentionally and knowingly made

false and fraudulent statements of material fact to GEICO and concealed material facts from

GEICO in the course of their submission of hundreds of fraudulent bills seeking payment for

Fraudulent Equipment.

          292.   The false and fraudulent statements of material fact and acts of fraudulent

concealment include: (i) in every claim, that the prescriptions for Fraudulent Equipment were for

reasonable and medically necessary DME when in fact the prescriptions were provided as a result

of unlawful financial arrangements and not based upon medical necessity, which were used to

financially enrich those that participated in the scheme; (ii) in every claim, that the prescriptions for

Fraudulent Equipment were for reasonable and medically necessary DME when in fact the

prescriptions were provided pursuant to predetermined fraudulent protocols and not based upon
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 69 of 73 PageID #: 69




medical necessity; (iii) in many claims, to the extent that any Fraudulent Equipment was actually

provided, that the Fraudulent Equipment was issued based upon lawful prescriptions when the

Fraudulent Equipment was provided without lawful prescriptions; and (iv) in every claim, to the

extent that any Fraudulent Equipment was actually provided, the charges for Fraudulent Equipment

contained in the bills to GEICO misrepresented that they were less than or equal to the maximum

permissible reimbursement amount.

          293.   Reliable CPM and Solomonov and Dadashev intentionally made the above-

described false and fraudulent statements and concealed material facts in a calculated effort to

induce GEICO to pay charges submitted through Reliable CPM that were not compensable under

the No-Fault Laws.

          294.   GEICO has been injured in its business and property by reason of the above-

described conduct in that it has paid at least $290,000.00 pursuant to the fraudulent bills submitted

by the Supplier Defendants through Reliable CPM.

          295.   The Supplier Defendants’ extensive fraudulent conduct demonstrates a high degree

of moral turpitude and wanton dishonesty that entitles GEICO to recover punitive damages.

          296.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

punitive damages, together with interest and costs, and any other relief the Court deems just and

proper.

                                 FIFTH CAUSE OF ACTION
                        Against Reliable CPM, Solomonov, and Dadashev
                                      (Unjust Enrichment)

          297.   GEICO repeats and realleges each and every allegation contained in paragraphs 1

through 268 of this Complaint as if fully set forth at length herein.
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 70 of 73 PageID #: 70




       298.    As set forth above, the Supplier Defendants have engaged in improper, unlawful,

and/or unjust acts, all to the harm and detriment of GEICO.

       299.    When GEICO paid the bills and charges submitted by or on behalf of Reliable CPM

for No-Fault Benefits, it reasonably believed that it was legally obligated to make such payments

based on the Supplier Defendants’ improper, unlawful, and/or unjust acts.

       300.    The Supplier Defendants have been enriched at GEICO’s expense by GEICO’s

payments, which constituted a benefit that the Supplier Defendants voluntarily accepted

notwithstanding their improper, unlawful, and unjust billing scheme.

       301.    The Supplier Defendants’ retention of GEICO’s payments violates fundamental

principles of justice, equity and good conscience.

       302.    By reason of the above, the Defendants have been unjustly enriched in an amount to

be determined at trial, but in no event less than $290,000.00.

                               SIXTH CAUSE OF ACTION
           Against Diwan, Rispoli, Sharma, Capiola, and John Doe Defendants 1-10
                               (Aiding and Abetting Fraud)

       303.    GEICO repeats and realleges each and every allegation contained in paragraphs 1

through 268 of this Complaint as if fully set forth at length herein.

       304.    Diwan, Rispoli, Sharma, Capiola, and John Doe Defendants 1-10 knowingly aided

and abetted the fraudulent scheme perpetrated against GEICO by the Supplier Defendants.

       305.    The acts taken by Diwan, Rispoli, Sharma, Capiola, and John Doe Defendants 1-10

in furtherance of the fraudulent scheme include knowingly: (i) providing prescriptions for

Fraudulent Equipment that were billed to GEICO by the Supplier Defendants as a result of

unlawful financial arrangements; (ii) providing prescriptions for Fraudulent Equipment that were

billed to GEICO by the Supplier Defendants pursuant to predetermined fraudulent protocols and
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 71 of 73 PageID #: 71




without regard for medical necessity; (iii) providing prescriptions for Fraudulent Equipment that

were unlawful so as to allow the Supplier Defendants to unlawfully provide Fraudulent

Equipment to Insureds and subsequently bill GEICO; and (iv) participating in each of the

foregoing acts with knowledge that the prescriptions would be used by the Supplier Defendants to

support their fraudulent claims.

       306.     The conduct of Diwan, Rispoli, Sharma, Capiola, and John Doe Defendants 1-10,

as more fully described above, were in furtherance of the fraudulent scheme and were significant

and material.

       307.     The conduct of Diwan, Rispoli, Sharma, Capiola, and John Doe Defendants 1-10,

as more fully described above, were a necessary part of and was critical to the success of the

fraudulent scheme because without their actions, there would be no opportunity for the Supplier

Defendants to bill GEICO for Fraudulent Equipment.

       308.     Diwan, Rispoli, Sharma, Capiola, and John Doe Defendants 1-10 each aided and

abetted the fraudulent scheme in a calculated effort to induce GEICO into paying charges for

Fraudulent Equipment that were not compensable under the No-Fault Laws, or were compensable

at a much lower rate, because they sought to continue profiting through the fraudulent scheme.

       309.     The conduct of Diwan, Rispoli, Sharma, Capiola, and John Doe Defendants 1-10

caused GEICO to pay money based upon the fraudulent charges submitted to it through Reliable

CPM in an amount to be determined at trial, but in no event less than $290,000.00.

       310.     The extensive fraudulent conduct of Diwan, Rispoli, Sharma, Capiola, and John

Doe Defendants 1-10 demonstrates a high degree of moral turpitude and wanton dishonesty that

entitles GEICO to recover punitive damages.
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 72 of 73 PageID #: 72




          311.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

punitive damages, together with interest and costs, and any other relief the Court deems just and

proper.

                                           JURY DEMAND

          312.   Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury.

          WHEREFORE, Plaintiffs Government Employees Insurance Company, GEICO

Indemnity Company, GEICO General Insurance Company and GEICO Casualty Company

demand that a Judgment be entered in their favor:

          A.     On the First Cause of Action against Reliable CPM, a declaration pursuant to the

Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, that Reliable CPM has no right to

receive payment for any pending bills submitted to GEICO;

          B.     On the Second Cause of action against Solomonov and Dadashev, compensatory

damages in favor of GEICO in an amount to be determined at trial but in excess of $290,000.00,

together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c)

plus interest;

          C.     On the Third Cause of Action against Solomonov, Dadashev, Diwan, Rispoli,

Capiola, Sharma, and John Doe Defendants 1-10, compensatory damages in favor of GEICO in an

amount to be determined at trial but in excess of $290,000.00, together with treble damages, costs

and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

          D.     On the Fourth Cause of Action against Reliable CPM, Solomonov, and Dadashev,

compensatory damages in favor of GEICO in an amount to be determined at trial but in excess of

$290,000.00, together with punitive damages, costs, interest and such other and further relief as this

Court deems just and proper;
Case 1:20-cv-05475-LDH-RML Document 1 Filed 11/11/20 Page 73 of 73 PageID #: 73




         E.    On the Fifth Cause of Action against Reliable CPM, Solomonov, and Dadashev,

more than $290,000.00 in compensatory damages, plus costs and interest and such other and further

relief as this Court deems just and proper; and

         F.    On the Sixth Cause of Action against Diwan, Rispoli, Capiola, Sharma, and John

Doe Defendants 1-10, compensatory damages in favor of GEICO in an amount to be determined

at trial but in excess of $290,000.00, together with punitive damages, costs, interest and such other

and further relief as this Court deems just and proper.

Dated: November 11, 2020
       Uniondale, New York

                                                      RIVKIN RADLER LLP


                                                      By:______/s/ Barry I. Levy___
                                                             Barry I. Levy (BL 2190)
                                                             Michael A. Sirignano (MS 5263)
                                                             Michael Vanunu (MV 4167)
                                                             Joanna B. Sobel (JS 0519)
                                                      926 RXR Plaza
                                                      Uniondale, New York 11556
                                                      (516) 357-3000

                                              Counsel for Plaintiffs Government Employees
                                              Insurance Company, GEICO Indemnity Company,
                                              GEICO General Insurance Company and GEICO
                                              Casualty Company




4962376.v3
